       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 1 of 80



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

IN RE: MARRIOTT INTERNATIONAL,                    *
INC., CUSTOMER DATA SECURITY
BREACH LITIGATION                                 *          MDL No. 19-md-2879

SECURITIES ACTIONS                                *

*      *       *       *      *       *       *       *      *       *      *       *       *     *

                                  MEMORANDUM OPINION

       This case involves the consolidated class action complaint filed by Plaintiff Construction

Laborers Pension Trust for Southern California against Defendants Marriott International, Inc. and

nine of its corporate officers and directors for violations of the securities laws related to a data

breach of the Marriot-owned Starwood Hotels and Resorts, Inc. 1 It is part of the Multidistrict

Litigation (“MDL”) pending before me concerning the data breach.             Plaintiff alleges that

Defendants made 73 false or misleading statements or omissions in violation of Section 10(b) of

the Securities Exchange Act of 1934 (“Exchange Act”) and SEC Rule 10b-5 promulgated

thereunder (“Rule 10b-5”). Plaintiff also brings a claim for secondary liability under Exchange

Act Section 20(a). Defendants moved to dismiss under the Private Securities Litigation Reform

Act of 1995 (“PSLRA”), and Rules 12(b)(6) and 9(b) of the Federal Rules of Civil Procedure. 2 As

explained below, Defendants’ motion to dismiss is granted because Plaintiff has failed to

adequately allege a false or misleading statement or omission, a strong inference of scienter, and

loss causation. Plaintiff’s claims are dismissed with prejudice.



1
  Third Amended Consolidated Complaint (“Complaint”), ECF No. 609. References to “¶ __” throughout
are citations to the Complaint.
2
  The motion is fully briefed. See ECF Nos. 647, 669, 679, 690, 711, 717. A hearing is not necessary.
See Loc. R. 105.6 (D. Md. 2018).
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 2 of 80



                                        BACKGROUND

       Plaintiff Construction Laborers Pension Trust for Southern California is a multi-employer

pension plan that alleges it acquired thousands of shares of Marriott’s securities and incurred

substantial losses caused by allegedly false and misleading statements and omissions related to the

data breach. ¶ 49. Plaintiff brings claims on behalf of itself and all persons and entities who

purchased or otherwise acquired Marriott’s publicly traded securities from November 16, 2015 to

November 29, 2018 (the “Class Period”) and who were damaged as a result of the allegedly false

and misleading statements and omissions related to the data breach. ¶ 1.

       Plaintiff names as defendants Marriott, along with nine of its corporate officers and board

members (collectively, the “Individual Defendants”). Marriott is a worldwide operator, franchisor,

and licensor of hotel, residential, and timeshare properties that is incorporated in Delaware and

headquartered in Bethesda, Maryland. ¶ 50. Four of the Individual Defendants are Marriott

corporate officers: Mr. Arne Sorenson, Marriott’s Chief Executive Officer since 2012 and a board

member since 2011 until his recent death in 2021; Ms. Kathleen Oberg, Marriott’s Chief Financial

Officer since 2016; Mr. Bao Giang Val Bauduin, Marriott’s Chief Accounting Officer since 2014;

and Mr. Bruce Hoffmeister, Marriott’s Chief Information Officer since 2011, though Defendants

state that he has recently retired. ¶¶ 51–54. The five remaining Individual Defendants are current

or former members of Marriott’s Board of Directors and Audit Committee. At the start of the

Class Period, the Audit Committee had three members: Defendants Ms. Mary Bush, Mr. Frederick

Henderson, and Mr. Lawrence Kellner. ¶ 55. On September 23, 2016, the Audit Committee

expanded to four members: Defendants Ms. Mary Bush, Mr. Frederick Henderson, Mr. George

Muñoz, and Mr. Aylwin Lewis. Id.

       Plaintiff’s allegations are centered on Marriott’s acquisition of Starwood Hotels and

Resorts Worldwide a subsequently identified breach of Starwood’s guest reservations database.


                                                2
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 3 of 80



On November 16, 2015, Marriott announced that it would acquire Starwood. ¶ 122. Before the

merger closed, Marriott conducted due diligence on Starwood, including on its IT systems. ¶ 136.

Marriott continually updated investors on the progress of the Starwood merger in its SEC filings

and other public statements. These statements form the basis of Plaintiff’s claims and are discussed

in detail below. The merger closed on September 23, 2016, at which point Marriott subsumed

Starwood’s assets, liabilities, and operations. ¶ 50.

       On September 7, 2018, IBM Guardium, a security tool used by Marriott, generated an alert

that an unknown user had run a query in the Starwood guest reservation database. ¶ 32. Accenture,

a third-party IT contractor that was tasked with running the Starwood guest reservation database,

alerted Marriott the following day. Id. Marriott brought in third-party investigator Crowdstrike

two days later. Id. On September 17, 2018, Crowdstrike found malware that could be used to

access or monitor a computer. ¶ 256. Mr. Sorenson informed the Board the next day. Id. The

investigation continued and on November 13, 2018, Crowdstrike discovered that two encrypted

filed had been deleted. ¶ 259. On November 19, 2018, Crowdstrike discovered that the files

contained customers’ personal information. Id. On that day, Marriott began preparing to notify

affected guests, and on November 30, 2018, Marriott publicly announced the data breach. Id.; ¶

262.

       Following the announcement of the data breach, Marriott contracted Verizon to conduct a

forensic investigation of the incident. ¶ 331. Verizon conducted the investigation and authored a

report on its findings, known as the Payment Card Industry Forensic Investigator (“PFI”) Report.

The PFI Report found that Starwood’s systems were compromised for a period of more than four

years, starting as early as July 28, 2014. ¶ 331. Therefore, the data breach was occurring for

approximately two years before and after Marriott’s acquisition of Starwood. The PFI Report’s




                                                 3
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 4 of 80



findings include that Starwood’s system (1) allowed for insecure remote access; (2) lacked or had

insufficient access/query and firewall logging; (3) lacked monitoring and logging of remote access;

and (4) Starwood inadvertently stored payment account numbers on systems and in databases that

were not designated for the storage of payment account numbers. ¶ 335. The data breach

compromised the personal information of more than 380 million people, including name, payment

card data, passport information, traveling companions, and home address. ¶ 618. The scope of

the breach gives it the inauspicious designation of the second largest data breach in history. Id.

       On December 1, 2018, the day after the data breach was announced, a litigant filed the first

securities class action lawsuit against Marriott. See McGrath v. Marriott Int’l, Inc., No. 18-6845

(E.D.N.Y. Dec. 1, 2018). The Judicial Panel on Multidistrict Litigation transferred that lawsuit to

this Court. ECF No. 1. I consolidated the securities class actions and appointed Construction

Laborers Pension Trust for Southern California and its counsel as lead plaintiff and counsel. See

ECF No. 238. Now on its third amended consolidated complaint, Plaintiff alleges two counts. The

first count is brought under Section 10(b) of the Exchange Act and Rule 10b-5 for alleged false

and misleading statements and omissions. ¶¶ 656–63. The second count is for secondary liability

for control persons under Section 20(a) of the Exchange Act. ¶¶ 664–72. Pending is Defendants’

motion to dismiss under the PSLRA and Rules 12(b)(6) and 9(b) of the Federal Rules of Civil

Procedure. ECF No. 647.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint for

“failure to state a claim upon which relief can be granted.” This rule’s purpose “is to test the

sufficiency of a complaint and not to resolve contests surrounding the facts, the merits of a claim,

or the applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir.




                                                 4
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 5 of 80



2006). A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Specifically, plaintiff must establish “facial

plausibility” by pleading “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). But “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. Well-pleaded facts as alleged in the complaint are

accepted as true. See Aziz v. Alcolac, 658 F.3d 388, 390 (4th Cir. 2011). Factual allegations must

be construed “in the light most favorable to [the] plaintiff.” Adcock v. Freightliner LLC, 550 F.3d

369, 374 (4th Cir. 2008) (quoting Battlefield Builders, Inc. v. Swango, 743 F.2d 1060, 1062 (4th

Cir. 1984)).

       Where, as here, the allegations in a complaint sound in fraud, the plaintiff also must satisfy

the heightened pleading requirements of Federal Rule of Civil Procedure 9(b) by “stat[ing] with

particularity the circumstances constituting fraud.” This requires that the plaintiff allege “the time,

place, and contents of the false representations, as well as the identity of the person making the

misrepresentation and what he obtained thereby.” Harrison v. Westinghouse Savannah River Co.,

176 F.3d 776, 784 (4th Cir. 1999) (internal quotation marks omitted).

       Because Plaintiff alleges securities fraud under Exchange Act Section 10(b) and SEC Rule

10b-5, he must also face the higher burden imposed by Congress in the PSLRA, 15 U.S.C. § 78u-

4. For each alleged material misrepresentation or omission, “the complaint shall specify each

statement alleged to have been misleading, the reason or reasons why the statement is misleading,

and, if an allegation regarding the statement or omission is made on information and belief, the

complaint shall state with particularity all facts on which that belief is formed.” 15 U.S.C. § 78u-

4(b)(1). In addition, for each alleged misrepresentation or omission, the complaint must “state




                                                  5
          Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 6 of 80



with particularity facts giving rise to a strong inference that the defendant acted with the required

state of mind.” 15 U.S.C. § 78u-4(b)(2). If a complaint fails to meet these requirements, it must

be dismissed. 15 U.S.C. § 78u-4(b)(3)(A).

                                            DISCUSSION

  I.      Securities Fraud Under Exchange Act 10(b) and SEC Rule 10b-5

          In Count I, Plaintiff alleges a violation of Section 10(b) of the Exchange Act and Rule 10b-

5. ¶¶ 656–63. “The purpose of the Exchange Act and its accompanying regulations is to ensure

that companies disclose the information necessary for investors to make informed investment

decisions.” Yates v. Mun. Mortg. & Equity, LLC, 744 F.3d 874, 884 (4th Cir. 2014). Section 10(b)

of the Exchange Act prohibits the use of “any manipulative or deceptive device or contrivance” in

connection with the sale of a security in violation of SEC rules. 15 U.S.C. § 78j(b). Rule 10b–5

makes it unlawful, in connection with the sale of a security:

          (a) To employ any device, scheme, or artifice to defraud,
          (b) To make any untrue statement of a material fact or to omit to state a material
          fact necessary in order to make the statements made, in the light of the
          circumstances under which they were made, not misleading, or
          (c) To engage in any act, practice, or course of business which operates or would
          operate as a fraud or deceit upon any person.

17 C.F.R. § 240.10b–5. This Rule grants purchasers of a security an implied right of action to

bring a claim for violations of Section 10(b) of the Exchange Act. See Stoneridge Inv. Partners v.

Scientific–Atlanta, Inc., 552 U.S. 148, 157 (2008); Yates v. Mun. Mortg. & Equity, LLC, 744 F.3d

at 884.

          To prevail in a § 10(b) action, a private plaintiff must prove six elements: “(1) a material

misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.” Stoneridge Inv.



                                                   6
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 7 of 80



Partners v. Scientific–Atlanta, Inc., 552 U.S. at 157; see also Yates v. Mun. Mortg. & Equity, LLC,

744 F.3d at 884.       Defendants argue that Plaintiff fails to adequately allege a material

misrepresentation or omission, scienter, and loss causation. Defendants also argue that there is no

connection between Marriott’s privacy statements and the purchase and sale of a security.

           a. Material Misrepresentations and Omissions

       Plaintiff alleges that 73 statements made by Defendants during the class period were

material misrepresentations or omissions. To be actionable, the challenged statements must meet

three requirements. First, the alleged misrepresentation or omission must be “a factual statement

or omission—that is, one that is demonstrable as being true or false.” Longman v. Food Lion, Inc.,

197 F.3d 675, 682 (4th Cir. 1999) (citing Virginia Bankshares, Inc. v. Sandberg, 501 U.S. 1083,

1091–96 (1991)). Second, the statement itself must be false or the omission must render the

statement misleading. Id.; 17 C.F.R. § 240.10b–5. Finally, the misrepresentation or omission

must be material. Id. “Materiality is an objective concept, ‘involving the significance of an

omitted or misrepresented fact to a reasonable investor.’” Id. at 682–83 (quoting Gasner v. Bd. of

Sup'rs of the Cty. of Dinwiddie, Va., 103 F.3d 351, 356 (4th Cir. 1996)). A statement or omission

of fact is material “if there is a substantial likelihood that a reasonable purchaser or seller of a

security (1) would consider the fact important in deciding whether to buy or sell the security or (2)

would have viewed the total mix of information made available to be significantly altered by

disclosure of the fact.” Id. at 683 (citing Basic Inc. v. Levinson, 485 U.S. 224, 231–32 (1988);

TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 448–49 (1976); Gasner, 103 F.3d at 356)).

       Section 10(b) and Rule 10b-5 “do not create an affirmative duty to disclose any and all

material information.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44 (2011). Instead,

“[d]isclosure is required under these provisions only when necessary ‘to make . . . statements made,




                                                 7
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 8 of 80



in the light of the circumstances under which they were made, not misleading.’” Id. (quoting 17

CFR § 240.10b–5(b)). “Even with respect to information that a reasonable investor might consider

material, companies can control what they have to disclose under these provisions by controlling

what they say to the market.” Id. at 45; see also Basic Inc. v. Levinson, 485 U.S. 224, 239

n.17 (“Silence, absent a duty to disclose, is not misleading under Rule 10b-5.”).

       Statements of opinion or puffery generally are not actionable. Id.           But in particular

contexts, a statement of opinion or puffery can be actionable when it is both factual and material.

Id. As the Fourth Circuit explained:

       [F]or example, a CEO's expression of “comfort” with a financial analyst's
       prediction of his company's future earnings was held not to be factual in that, as a
       future projection, it was not capable of being proved false. See Malone v.
       Microdyne Corp., 26 F.3d 471, 479–80 (4th Cir. 1994); see also Raab v. General
       Physics Corp., 4 F.3d 286, 289 (4th Cir. 1993) (holding similar statement predicting
       future growth not material because “the market price of a share is not inflated by
       vague statements predicting growth”). On the other hand, the Supreme Court has
       held that an opinion by board members to minority stockholders that the stock price
       of $42 for the purchase of their shares was a “high value” and represented a “fair”
       transaction could be both factual and material. See Virginia Bankshares, 501 U.S.
       at 1090–93. In Virginia Bankshares, the Court noted that the opinions could be
       false and factual if the directors did not believe what they said they believed and
       proof could be had “through the orthodox evidentiary process.” Id. at 1093.

Longman v. Food Lion, Inc., 197 F.3d 675 at 683.

       In their briefs, the parties grouped the alleged statements of material misrepresentation and

omission into various categories. I use the same categorizations for purposes of this discussion.

Each alleged statement, and its category or categories, is also summarized in Appendix A.

       For each allegedly false or misleading statement or omission in the Complaint, Plaintiff

repeats the same core allegations for why the statement was false or misleading, with some

additions over time. These core allegations are that at the time the statements were made,

Starwood's IT systems were severely vulnerable, including because (1) the systems were using an

outdated Oracle application portal that could not be updated or patched; (2) the legacy Starwood


                                                8
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 9 of 80



system allowed for insecure remote access; (3) only a fraction of Starwood's firewall activity was

being logged, so nobody could adequately monitor for attacks; (4) the legacy Starwood system

lacked monitoring and logging of remote access, meaning that there was no record of who was

remotely accessing the systems; (5) not all database queries were being logged, so nobody could

see if a hacker was accessing Starwood's valuable data without permission; and (6) payment

account numbers were being stored without encryption. See, e.g., ¶ 445. In other words, Plaintiff’s

allegations focus on alleged deficiencies in Starwood’s systems. Plaintiff attempts to turn these

alleged deficiencies into a Section 10(b) claim for false statements by alleging that an adequate

due diligence process would have revealed these alleged deficiencies and that Defendants knew or

were severely reckless in not knowing that they were making false or misleading statements

regarding Marriott’s due diligence, integration, risks, and prospects.

       In addition, for each alleged false or misleading statement or omission, Plaintiff alleges

that the statement or omission (1) gave investors a false impression that Marriott had undertaken

sufficient due diligence; (2) gave investors a false impression that Marriott made adequate

preparations and dedicated adequate resources to cybersecurity; and (3) gave investors the false

sense that Marriott's prior acquisition experience was relevant. See, e.g., id. Plaintiff also alleges

that Marriott’s board was aware of the risks that cybersecurity posed to the company but ignored

red flags including (1) Starwood's known cybersecurity issues; (2) breaches of Marriott's

competitors in the hospitality industry; and (3) other significant data breaches. See, e.g., id.

       Finally, Plaintiff alleges that for each statement, Defendants failed to share Starwood’s

alleged security deficiencies with the market. See, e.g., id.

       Plaintiff copy and pastes this same set of allegations to challenge statements in Marriott’s

periodic SEC filings and SEC filings about the Starwood acquisition in addition to other public




                                                  9
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 10 of 80



statements during the Class Period. But an examination of the statements shows that Plaintiff’s

cookie-cutter approach misses the mark.

                    i. Statements About Due Diligence and Integration

       Plaintiff alleges that Defendants made material misrepresentations and omissions

regarding their due diligence and integration of Starwood during the merger process. See ¶¶ 442–

44, 448–49, 452, 464–67, 470, 474, 476, 478, 480, 489, 501, 526, 543, 545, 574, 577–78, 580,

582. Many of these statements appeared in Marriott’s public SEC filings. For example:

       Marriott’s Board, in arriving at its decision to recommend the Merger, “consulted
       with Marriott’s senior management, legal advisors, financial advisors, and other
       advisors,” and later stated that the Board “reviewed a significant amount of
       information.” Additionally, those documents informed the market that “both
       Marriott’s and Starwood’s strong track records in merger integration” supported
       voting in favor of the Merger. 3

¶ 448 (December 22, 2015, Form S-4 Registration Statement; January 27, 2016, First Amendment

to the Registration Statement; February 16, 2016, Second Amendment to the Registration

Statement; February 17, 2016, Prospectus).

       We were thrilled to close the acquisition of Starwood in late September. We are
       enthusiastically engaged in welcoming Starwood’s associates around the world into
       the Marriott family and are working diligently on integrating the companies and
       realizing revenue and cost synergies as quickly as possible.

¶ 501 (November 7, 2016, Form 8-K). Other statements were made during conference calls with

investors, on social media, or in press releases. For example:

       We’ve talk [sic] a little bit about cost synergies. This is now on page 10 for those
       of you who are following along. We have been working intensely since we
       announced this deal in November to prepare for integration and of course, to
       understand each other’s organizations and structures and start to think about
       how to meld those into one organization.

¶ 466 (March 21, 2016, Conference Call to Discuss Amended Merger Agreement).


3
 Text that is bolded and italicized throughout is original to the Complaint, and signifies the portion
of a statement that Plaintiff alleges is false or misleading. See ¶ 202 n.173.


                                                 10
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 11 of 80



       Since we announced the merger in November 2015, our integration teams have met
       on average multiple times a week across disciplines. As a result of our extensive
       due diligence and joint integration planning, we are now even more confident in
       the potential of cost savings of this transaction.

¶ 467 (March 21, 2016, LinkedIn Statement).

       Analyst
       Good morning, everyone. A quick question on cost synergies. Just wondering if
       you can provide a little more elaboration on -- the previous estimate was $200
       million, it went to $250 million, that is. What was included in the incremental $50
       million, and is there any reason to believe that with more information there could
       be more to come on that front?

       Sorenson
       So Tom thought we could do $250 million from the moment we announced a deal.
       And he knows the cost structure at Starwood, obviously dramatically better than
       we do. And I guess in a way we just were acknowledging that he was right. For us,
       we want to take it a step at a time and we hadn’t, when we announced the deal,
       really done any organizational diligence, if you will. We’ve done financial
       diligence and tried to understand the assets and the balance sheet and those sorts
       of things.

       But in the four months we’ve had following, we’ve had -- I think one of our team,
       the Starwood integration [lead] counted 150-ish meetings between Marriott and
       Starwood people in various disciplines or various regions around the world,
       where they are getting to know each other, where they are getting to know the
       organizations, where they are starting to think about what the combined
       organization looks like from a staffing level going forward. And all of that has
       given us greater confidence that the $250 million number is achievable. We don’t
       have another number to hang out for you as further upside from that.

¶ 478 (April 1, 2016, Marriott and Starwood M&A Conference Call).

       Siegel
       It’s been more than a year since Marriott International merged with Starwood. From
       your perspective, how’s the integration process going?

       Hoffmeister
       Whenever two large companies come together, you have to determine what
       processes, systems and tools to use. We’re going through the process of bringing
       our systems together to get the best of both worlds wherever possible. It’s very
       exciting. We have a lot going on, and a lot of work ahead still, but it’s a very
       exciting time.

       ***



                                               11
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 12 of 80




       Siegel
       At the Download conference, you mentioned that when you learned of the Starwood
       merger, as CIO you looked for advice from other CIOs. Can you elaborate on that?

       Hoffmeister

       ***

       Two themes emerged. The first was quite simply to “just adopt and go.” Choose
       your systems and just go with them; you’re not going to please everyone. We did a
       thorough analysis of the systems before we made our decision, but we didn’t dwell
       on it, we just made a decision.

¶ 544 (January 12, 2018, Hoffmeister Interview). To summarize, the focus of these allegedly false

or misleading statements is that Marriott was working “diligently,” “thoroughly,” and “intensely”

to integrate the companies, reviewed “a significant amount of information,” and completed a

“thorough analysis” and “extensive due diligence.” Plaintiff alleges that these statements are

material misrepresentations because at the time they were made, Starwood’s IT systems were

severely vulnerable, which an adequate due diligence process would have uncovered, and because

they gave investors the false impression that Marriott had undertaken sufficient due diligence, that

Marriott had made adequate preparations and dedicated adequate resources to cybersecurity, and

that Marriott’s prior acquisition experience was relevant to the due diligence and integration

processes. See, e.g., ¶¶ 450–51.

       Plaintiff’s claims regarding the due diligence and integration statements fail for several

reasons. To begin with, what stands out is that none of the statements alleged to be material

misrepresentations were regarding cybersecurity due diligence or integration in particular. All but

one were made in the context of the due diligence and integration of two companies as a whole –

companies with thousands of properties and employees around the globe. When one international

corporation investigates whether to merge with another, the decision requires analysis of myriad

aspects of the operations of each: the competence and experience of senior management; balance


                                                12
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 13 of 80



sheet and financial condition; earnings, debt load and profitability; business operations practices;

personnel and employee practices and culture; compatibility of products offered—the list is

extensive. Analysis of the statements made about the merger process must fairly consider the

context in which the statements were made, and representations made regarding the entirety of the

complex overall process are a far cry from specific representations about one detailed aspect of the

much larger whole. The Complaint contains no allegations to support the inference that Marriott

was not conducting extensive due diligence or spending time to integrate the companies generally

as Marriott’s statements claim. Indeed, the Complaint itself includes the statement that by April

2016, Marriott and Starwood had approximately 150 integration meetings. ¶ 478 (April 1, 2016,

Marriott and Starwood M&A Conference Call).

       The remaining statement that was not about due diligence and integration of the companies

as a whole is the statement from Mr. Hoffmeister, Marriott’s Chief Information Officer, that

Marriott did a “thorough analysis” of Marriott and Starwood’s systems before deciding which to

keep. ¶ 544. But here again, the Complaint contains no allegations that Mr. Hoffmeister made

representations about cybersecurity that would render his statement false or misleading. And

according to the Complaint, one of Plaintiff’s Confidential Witnesses, a Marriott Senior Director

responsible for IT integration, stated that he attended “many due diligence meetings prior to and

during the sale,” that “the IT leadership team sat down and went through every Starwood system

before the acquisition,” and that “the due diligence process was extremely detailed.” ¶ 175.

Therefore, Plaintiff’s allegations actually support the truth of Mr. Hoffmeister’s statement.

       Plaintiff argues that the alleged due diligence and integration statements “are actionable

because they created a misleading impression that Marriott was working hard to evaluate

Starwood’s systems and that there were no issues that would impede the Merger or successful




                                                13
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 14 of 80



integration.” Pl. Opp. at 29. For the reasons stated above, the allegations in the Complaint do not

support the inference that Marriott did not do something that it stated it was doing regarding its

due diligence and integration planning. And Plaintiff’s argument that Defendants’ statements gave

the misleading impression that there were “no issues that would impede the merger” has no basis

in the Complaint or common sense. “Working hard” on due diligence and integration does not

mean that there would be no issues, and Plaintiff provides no factual allegations to support the

proposition that a reasonable investor would believe otherwise. Furthermore, as discussed below,

Marriott included risk factor disclosures in its SEC filings that warned of a multitude of reasons

why the merger may not be successful.

       Plaintiff also argues that a finding from the European Union Information Commissioner’s

Office that Marriott “failed to undertake sufficient due diligence” supports the falsity of the due

diligence statements. Pl. Opp. at 29; ¶ 45. This preliminary finding by the EU Commissioner that

was made after the fact does not make Marriott’s alleged statements regarding due diligence and

integration false at the time they were made. “Quite simply, Plaintiffs do not get the benefit of

20/20 hindsight.” In re Under Armour Sec. Litig., 342 F. Supp. 3d 658, 677 (D. Md. 2018).

       Finally, Plaintiff argues that Defendants’ statements regarding due diligence and

integration that were made after they allegedly had actual knowledge of the data breach are false

and misleading by virtue of that knowledge. First, Plaintiff points to an interview with Mr.

Sorenson on September 25, 2018 at the Salesforce “The Future of Travel & Hospitality” event:

       [Interviewer]: So what would you say has been your biggest bet when it comes to
       technology?

       Sorenson: Well, um, that’s a good question. I think the, uh, we spend a lot of money
       on technology. We’re spending hundreds of millions of dollars a year. Uh, it is
       mostly about investing in the loyalty and reservations platform. Uh, they’re big
       bets but they are not risky bets . . . .




                                                14
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 15 of 80




       I think the, uh, biggest bet that sort of has some risk in it . . . was our acquisition
       of Starwood a couple of years ago . . . $13 billion dollars, biggest deal by a lot
       that Marriott has ever done. We were a $20 billion company when we bought
       them so, you know, it’s risking a fair amount of the Company. And while it isn’t
       at its core maybe a technology bet, it was a bet on the loyalty program. We said if
       we can bring these two companies together and have a bigger ecosystem for our
       customers, and they are really our customers, then we can say to them, “why would
       you stay anywhere else?” that would be a good thing.

       [Interviewer]: You mentioned risk, what would be some of the riskier elements of
       technology? . . . .

       Sorenson: . . . . You’ve got two examples that I’d use today. One is the regulatory
       one. So we are increasingly living in a world in which data will be required to be
       maintained in the country of residence of your customer. GDPR in Europe is
       probably the most profound, China heading the same way, California of course
       passed a law last year. All of this is going to have some impact on where we can
       keep the information we have about you. And to some extent how we mine it. Can
       we mine it through pure anonymous tools . . . so that’s an area of risks.

¶ 574. Plaintiff alleges that this statement was false and misleading for the same reasons as

discussed above, and because it was made after Mr. Sorenson and the Audit Committee Defendants

had actual knowledge of the data breach.

       However, Plaintiff’s own allegations show that Mr. Sorenson did not know the full scope

of the data breach or that customer information was compromised at the time of this interview.

The Salesforce interview took place on September 25, 2019. Id. Plaintiff alleges that on

September 7, 2018, the IBM Guardium database alert tool discovered the data breach. ¶ 255. On

September 10, 2018, Marriot brought in a third-party investigator, Crowdstrike, to perform a

review of the hacked systems. Id. By September 17, 2018, Crowdstrike determined that attackers

had installed webshells, VPN tools, and malware on Starwood’s systems, including a Remote

Access Trojan (“RAT”) – a program that allows attackers to access, surveil, and gain control over

a computer. ¶ 255. The Board was notified of this information by September 18, 2018. Id. It

was not until November 19, 2018 that Marriott learned that encrypted files containing guests’



                                                 15
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 16 of 80



personal information were removed. ¶ 259. Thus, Plaintiff’s allegations show that Mr. Sorenson

was aware that a cyber-attack had occurred before the September 25, 2018 interview, but not the

extent of the attack or that customer information had been compromised, and at that time the

investigation into the data breach was ongoing. These allegations do not support the inference that

Mr. Sorenson made a false or misleading statement when discussing the size of the Starwood

acquisition and regulatory regimes regarding where data is kept, such as the EU’s General Data

Protection Regulation (“GDPR”), as risks. Plaintiff fails to allege facts to show that a reasonable

investor would be misled by these statements. Because they are not misleading, Mr. Sorenson was

not required to disclose more under the securities laws, including in regards to Marriott’s ongoing

investigation in the data breach. See Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. at 44–45

(Section 10(b) and Rule 10b-5 “do not create an affirmative duty to disclose any and all material

information.”); Basic Inc. v. Levinson, 485 U.S. at 239 n.17 (“Silence, absent a duty to disclose, is

not misleading under Rule 10b-5.”).

       Next, Plaintiff cites two statements by Mr. Sorenson in an October 10, 2018 interview at

the Skift Global Forum with Skift’s Senior Hospitality Editor Deanna Ting. Ms. Ting asked Mr.

Sorenson whether there were “any disappointments along the way” regarding the merger, and Mr.

Sorenson stated, “There has never been a moment of regret. . . . Have there been

disappointments? Of course, but there have also been positive surprises. And I think on balance

there have been more positive surprises than negative ones.” ¶ 577. Ms. Ting also asked Mr.

Sorenson about updates to Marriott’s reservation platform:

       Ms. Ting: Speaking of software, reservations systems, I sort of feel like your
       reservations platform, is overdue for an overhaul. How are you planning to update
       it or have you already updated it?

       Mr. Sorenson: Well we are, uh, again, this is a little bit in the context of the merger
       of Starwood and Marriott, uh right now in waves, we are putting all of the



                                                 16
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 17 of 80



       Starwood hotels on the Marriott system. Uh, that will be done at the end of the
       year, uh then stabilized. We do have a new res platform that’s rolling out this
       year . . . .

¶ 578. Plaintiff alleges these statements were false and misleading for the same reasons as the

statements above. ¶ 579.

       As discussed above, at the time that these statements were made – October 10, 2018 –

Plaintiff’s allegations show that Mr. Sorenson was aware that a data breach occurred but not the

extent of the data breach or that customer information was compromised, and that the investigation

was ongoing. Plaintiff fails to allege facts to show that Mr. Sorenson’s statements in the Skift

interview were false or misleading. Mr. Sorenson stated that in his view there were not any

moments of regret, but there have been disappointments and positive surprises. Plaintiff alleges

no facts to suggest that a reasonable investor would be misled by this statement into thinking Mr.

Sorenson was making a specific representation about data security.         Mr. Sorenson had no

obligation to disclose the ongoing investigation into the data breach when discussing updates to

the integrated reservation system. In addition, Mr. Sorenson’s statement that there were no

moments of regret but positive surprises and disappointments is a statement of opinion that falls

outside of the scope of Section 10(b) and Rule 10b-5. See Raab v. Gen. Physics Corp., 4 F.3d 286,

289–90 (4th Cir. 1993); see also Section I.a.ii infra.

       Plaintiff next cites an October 20, 2018 article from the New York Times, quoting an

interview that Mr. David Flueck gave to the Richmond Times Dispatch:

       In an article in the New York Times titled Marriott’s Merger of Hotel Rewards
       Programs Tests Members’ Loyalty, Marriott’s Senior VP of Global Loyalty David
       Flueck gave an interview to the Richmond Times Dispatch. In that article, Mr.
       Flueck “described the merger as 99.9 percent successful, though he acknowledged
       that it still left millions of customer records in limbo, some for weeks before they
       were resolved.”




                                                 17
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 18 of 80



¶ 580. Mr. Flueck is not a defendant in this case. Plaintiff does not allege that he was a member

of Marriott’s Board, that he had any discussions with Marriott’s Board or anyone else regarding

the data breach (the investigation of which was still ongoing and had yet to uncover that customer

information was taken), or that he had any other knowledge of the data breach. Therefore, Plaintiff

fails to provide any allegations that Mr. Flueck believed this statement to be false at the time it

was made. Further, this statement that the merger was “99.9 percent successful” is statement of

puffery and opinion that is not actionable.

       Finally, Plaintiff alleges that Marriott’s statement in its November 5, 2018 Form 8-K that

“We are in the home stretch on integrating the companies and are pleased with the results” was

a material misrepresentation. ¶ 582. Plaintiff alleges that this statement was false and misleading

for the same reasons as the statements above. ¶ 583. And, like the statements above, this statement

was made while the investigation into the data breach was ongoing but before Defendants knew

that customer information was compromised. This statement is not specific to cybersecurity, and

Plaintiff fails to allege any facts that show Marriott was not in the “home stretch” of integrating

the companies as a whole or that Marriott was not “pleased” with the results at the time. In

addition, the statement that Marriott was pleased with the results is another statement of puffery

and opinion that is not actionable.

       Because Plaintiff fails to allege facts to plausibly show that that any of these statements

regarding due diligence and integration were false or misleading, it has also failed, as a matter of

law, to adequately allege that Defendants made an actionable omission. See Matrixx Initiatives,

Inc. v. Siracusano, 563 U.S. at 44 (“Disclosure is required under [Section 10(b) and Rule 10b-5]

only when necessary ‘to make . . . statements made, in the light of the circumstances under which

they were made, not misleading.’”) (quoting 17 CFR § 240.10b–5(b)).




                                                18
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 19 of 80



                   ii. Purported Statements of Optimism

       Plaintiff alleges that statements that contain purported statements of optimism are material

misrepresentations. ¶¶ 449, 452, 458, 465, 470, 474, 483, 489, 492, 503, 513, 519, 528, 537, 551,

557, 564, 585. Portions of these statements fall into the categories of “due diligence and

integration,” discussed above in section I.a.i or “risk factor disclosures,” discussed below in section

I.a.iii. This section deals with the portions of these statements regarding Defendants’ positive

outlook on the merger. Some of these statements appear in SEC filings. For example:

       Given Marriott’s Board’s knowledge of Marriott’s business, operations, financial
       condition, earnings and prospects and Marriott’s Board’s knowledge of
       Starwood’s business, operations, financial condition, earnings and prospects,
       taking into account Starwood’s publicly filed information and the results of
       Marriott’s due diligence review of Starwood, the prospects for the combined
       company are favorable.

¶ 449 (December 22, 2015, Form S-4 Registration Statement; January 27, 2016, First Amendment

to the Registration Statement; February 16, 2016, Second Amendment to the Registration

Statement; February 17, 2016, Prospectus). Others were made in press releases or conference calls

with investors. For example:

       In the further diligence we have completed in last five months, we have become
       even more convinced of the tremendous opportunity presented by this merger.
       That confidence is reflected in our higher offer. We now believe there are more
       cost synergies than we estimated in November.

¶ 465 (March 21, 2016, Conference Call to Discuss Amended Merger Agreement).

       After five months of extensive due diligence and joint integration planning with
       Starwood, including a careful analysis of the brand architecture and future
       development prospects, we are even more excited about the power of the
       combined companies and the upside growth opportunities.

¶ 474 (March 21, 2016, Form 8-K Press Release).




                                                  19
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 20 of 80



       To summarize, the focus of these allegations is that Defendants stated the prospects for the

merger were “favorable,” and that they were “excited” and “optimistic” about the “tremendous

opportunity” the merger presented.

       Plaintiff pleads the same allegations described above for why these statements are false or

misleading. See, e.g., ¶ 450–51. The thrust of the allegations, as applied to these statements, is

that Defendants knew or were severely reckless in not knowing Starwood’s cybersecurity

deficiencies, and therefore their statements of optimism regarding the merger contained material

misrepresentations or omissions.

       Plaintiff’s allegations regarding the statements of optimism fail for several reasons. First,

these statements of optimism constitute “puffing” statements that are not actionable. See Raab v.

Gen. Physics Corp., 4 F.3d at 289–90. In Raab, the plaintiffs alleged that the defendant failed to

disclose the adverse impact of a contracting slowdown on its earnings and predictions of growth

in its annual report, which contained optimistic predictions of future growth such as “the DOE

Services Group is posed to carry the growth and success of 1991 well into the future.” Id. The

Fourth Circuit explained that “‘soft,’ ‘puffing’ statements such as these generally lack materiality

because the market price of a share is not inflated by vague statements predicting growth” and that

“projections of future performance not worded as guarantees are generally not actionable under

the federal securities laws.” Id. (internal citations omitted).

       As another example, In IBEW Local Union No. 58 Pension Tr. Fund & Annuity Fund v.

Royal Bank of Scot. Grp., PLC, the plaintiffs alleged that the defendant RBS’s statements in press

releases and conference calls regarding its acquisition of another company, including that “‘[t]he

integration of ABN AMRO is off to a promising start,’ ‘[our] positive view . . . has been

confirmed,’[and] ‘we are happy we bought what we thought we bought,’ were misleading




                                                  20
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 21 of 80



according to plaintiffs, because by December 2007, ABN AMRO was suffering significant losses

and the acquisition was ‘an unmitigated disaster for RBS.’” 783 F.3d 383, 392 (2d Cir. 2015).

The Second Circuit explained that “statements of corporate optimism may be actionable securities

violations if ‘they are worded as guarantees or are supported by specific statements of fact, or if

the speaker does not genuinely believe them.” Id. But because the statements were not worded as

guarantees and there were no allegations that the defendants did not reasonably believe them, the

Second Circuit held that these statements were “inactionable puffery.” Id.

       Defendants statements of optimism here, including that “the prospects of the combined

company are favorable,” that Defendants “are even more convinced in the tremendous

opportunity” presented by the merger, and are “excited about the power of the combined

companies and the upside growth opportunities” are notably similar to the statements in Raab and

Local IBEW.     Nothing in these statements can be taken as a guarantee of success. Nor does

plaintiff present factual allegations to suggest that Defendants did not reasonably believe the

statements regarding the overall prospects of the merger were favorable when they were made.

       Second, and relatedly, these statements of optimism are unactionable statements of

opinion. Generally, statements of opinion are not actionable. Longman v. Food Lion, Inc., 197

F.3d at 683. An opinion can be false if (1) the speaker does not actually hold the stated belief; (2)

a statement begins with an opinion word like “I believe” but contains an embedded statement of

fact that is false; or (3) the statement omits material facts about the speaker’s “inquiry into or

knowledge concerning a statement of opinion” and those facts “conflict with what a reasonable

investor would take from the statement itself.” Omnicare, Inc. v. Laborers Dist. Council Const.

Indus. Pension Fund, 575 U.S. 175, 184–85, 189 (2015). Regarding this third category, “whether

an omission makes an expression of opinion misleading always depends on context.” Id. at 190.




                                                 21
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 22 of 80



Further, “[a]n opinion statement . . . is not necessarily misleading when an issuer knows, but fails

to disclose some fact cutting the other way” as “[r]easonable investors understand that opinions

sometimes rest on a weight of competing facts.” Id. at 189–90.

       As discussed above, Plaintiff does not plead factual allegations to suggest that Defendants

did not actually believe any of the statements of optimism. Plaintiff also does not allege that there

were embedded statements of fact that were false. Rather, Plaintiff argues that the positive

statements about the due diligence gave investors false impressions regarding cybersecurity due

diligence and risks. But the Defendants’ positive statements regarding the expected overall

success of the merger say nothing about cybersecurity and did not give rise to a duty to provide

information about cybersecurity. See Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. at 44–45;

Basic Inc. v. Levinson, 485 U.S. at 239 n.17.

       Plaintiff argues that not all the alleged statements of optimism are opinions, citing to the

statements in paragraphs 464 and 489 as examples. Pl. Opp. at 33. This argument is unavailing.

In the statement alleged in paragraph 464, taken from Marriott’s March 21, 2016 conference call

regarding the amended merger agreement with investors, Ms. Oberg discussed updated synergies

and earnings per share estimates:

       After we’ve had extensive due diligence and spending a lot of time with the
       Starwood team and joint integration planning, we increased our targeted annual
       G&A cost synergies to $250 million, up from $200 million. And excluding any
       benefit from even more incremental cost savings beyond the $250 million and
       additional revenue synergies which we’re confident we will provide, we expect
       adjusted EPS to be roughly neutral in 2017 and 2018.

¶ 464 (March 21, 2016, Conference Call to Discuss Amended Merger Agreement). In the

statement alleged in paragraph 489, taken from Marriott’s second quarter 2016 earnings call, Mr.

Sorenson discussed the project timeline for completing the integration:




                                                 22
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 23 of 80



       The Starwood transaction should be completed in the coming weeks bringing these
       terrific teams together. Both the Marriott and Starwood teams have done
       exhaustive planning to get ready and we are excited by our prospects. While we
       will see a lot of progress in the near-term, we expect that full integration will be a
       two-year project.

¶ 489 (July 28, 2016, Q2 2016 Earnings Call).

       To begin with, Plaintiff only alleges that the portions of these statements regarding

Marriott’s extensive due diligence and time spent integration planning – indicated by the text bold

and italicized – were material misrepresentations. See ¶ 202 n.173 (“The statements that are bolded

and italicized in this section are statements alleged to be false or misleading.”). For the reasons

discussed above in the Section I.a.i, Plaintiff’s allegations with respect to those portions of the

statement fail. Any additional claim that another part of this statement is false fails because it

cannot satisfy the PSLRA’s specificity requirement to identify the allegedly false or misleading

statement. 15 U.S.C. § 78u-4(b)(1). Even if I considered the other portions of these statements as

allegedly false and misleading, contrary to Plaintiff’s allegations of what was false or misleading,

the remaining portions of these statements are opinion. In the statement alleged in paragraph 464,

Ms. Oberg gave projections based on Marriott’s beliefs and what they “expect” will happen.

Although this expectation was grounded in Marriott’s due diligence, that does not turn the

statement from an opinion about what Marriott expects to happen to a statement of fact about what

will happen. Likewise, Mr. Sorenson’s statement alleged in paragraph 489 that Marriott is

“excited” about the prospects for the combined companies and that Marriott “expects” that full

integration will take two years are statements of opinion, not fact. Therefore, these statements and

the other alleged statements of optimism are opinion statements, and Plaintiff fails to allege facts

indicating that these opinions were false, misleading, or contained material omissions that were

required to be disclosed.




                                                23
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 24 of 80



       Finally, the statements of optimism fall into the PSLRA’s safe harbor for forward looking

statements and the “bespeaks caution” doctrine. The PSLRA precludes liability for statements if

they are identified as “forward looking statements” and are (1) accompanied by “meaningful

cautionary language” or (2) immaterial. 15 U.S.C. § 78u–5(i)(1); see also In re Constellation

Energy Grp., Inc. Sec. Litig., 738 F. Supp. 2d 614, 625 (D. Md. 2010). “Similarly, under the judge-

made ‘bespeaks caution’ doctrine, ‘cautionary language in an offering document, as part of the

total mix' of information, may negate the materiality of an alleged misstatement or omission.” In

re Constellation Energy Grp., Inc. Sec. Litig., 738 F. Supp. 2d at 625 (citing Recupito v. Prudential

Sec., Inc., 112 F. Supp. 2d 449, 455 (D. Md. 2000); Gasner v. Board of Supervisors, 103 F.3d 351,

358 (4th Cir.1996)); see also In re QLT Inc. Sec. Litig., 312 F. Supp. 2d 526, 532 (S.D.N.Y. 2004)

(the “bespeaks caution” doctrine “operates in a similar fashion [to the PSLRA safe harbor] and

protects forward-looking statements accompanied by adequate cautionary language from being

actionable.”). Of course, vague or boilerplate disclaimers will not suffice as meaningful cautionary

language. In re Constellation Energy Grp., Inc. Sec. Litig., 738 F. Supp. 2d at 625. Rather, the

cautionary language must contain detailed language tailored to the specific risks the company

faces. Id.

       Here each of the alleged statements of optimism was preceded by a disclaimer regarding

forward looking statements. For example, in the December 22, 2015, Form S-4 Registration

Statement and its January 27, 2016 and February 16, 2016 amendments, which accompanied the

statements alleged to be false or misleading in paragraph 449, is the following statement:


       SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS

               This joint proxy statement/prospectus, including information included or
       incorporated by reference, contains forward-looking statements within the meaning
       of the Private Securities Litigation Reform Act of 1995. You can typically identify
       forward-looking statements by the use of forward-looking words such as “expect,”


                                                 24
Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 25 of 80



“anticipate,” “target,” “goal,” “project,” “intend,” “plan,” “believe,” “budget,”
“should,” “continue,” “could,” “forecast,” “may,” “might,” “potential,” “strategy,”
“will,” “would,” “seek,” “estimate,” or variations of such words and similar
expressions, although the absence of any such words or expressions does not mean
that a particular statement is not a forward-looking statement. It is important to note
that Starwood’s and Marriott’s goals and expectations are not predictions of actual
performance. Any statements about the benefits of the Combination Transactions,
or Starwood’s or Marriott’s future financial condition, results of operations and
business are also forward-looking statements. Without limiting the generality of the
preceding sentence, certain statements contained in the sections entitled “The
Combination Transactions—Background of the Combination Transactions,” “The
Combination Transactions—Starwood’s Reasons for the Combination
Transactions; Recommendation of Starwood’s Board,” “The Combination
Transactions—Marriott’s Reasons for the Combination Transactions;
Recommendation of Marriott’s Board,” “The Combination Transactions—
Opinions of Starwood’s Financial Advisors” and “The Combination
Transactions—Opinion of Marriott’s Financial Advisor” may also constitute
forward-looking statements.

         These forward-looking statements represent Starwood’s and Marriott’s
intentions, plans, expectations, assumptions and beliefs about future events,
including the completion of the Combination Transactions, and are subject to risks,
uncertainties and other factors. Many of these factors are outside the control of
Starwood and Marriott and could cause actual results to differ materially from the
results expressed or implied by these forward-looking statements. In addition to the
risk factors described in the section entitled “Risk Factors” beginning on page 31
of this joint proxy statement/prospectus, these factors include:

   •   those identified and disclosed in public filings with the SEC made by
       Starwood and Marriott;
   •   failing to obtain Starwood and Marriott stockholder approval of the
       Combination Transactions;
   •   satisfying the conditions to the closing of the Combination Transactions;
   •   the length of time necessary to complete the Combination Transactions;
   •   Starwood’s ability to consummate the spin-off of Vistana and Vistana’s
       subsequent merger with a subsidiary of ILG or an alternative disposition of
       Vistana or to realize the anticipated benefits of the Vistana-ILG transactions
       or an alternative disposition of Vistana;
   •   successfully integrating the Starwood and Marriott businesses, and avoiding
       problems which may result in Marriott not operating as effectively and
       efficiently as expected following the completion of the Combination
       Transactions;
   •   the possibility that the expected benefits of the Combination Transactions
       will not be realized within the expected time frame or at all;
   •   prevailing economic, market and business conditions;



                                          25
Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 26 of 80



   •   the cost and availability of capital and any restrictions imposed by lenders
       or creditors;
   •   changes in the industry in which Starwood and Marriott operate;
   •   conditions beyond Starwood’s or Marriott’s control, such as disaster, acts
       of war or terrorism;
   •   the weather and other natural phenomena, including the economic,
       operational and other effects of severe weather or climate events, such as
       tornadoes, hurricanes, ice, sleet, or snowstorms;
   •   the failure to renew, or the revocation of, any license or other required
       permits;
   •   unexpected charges or unexpected liabilities arising from a change in
       accounting policies, or the effects of acquisition accounting varying from
       the companies’ expectations;
   •   the risk that the credit ratings of Marriott or its subsidiaries following the
       completion of the Combination Transactions may be different from what
       the companies expect, which may increase borrowing costs and/or make it
       more difficult for Marriott to pay or refinance the debts of Marriott and its
       subsidiaries and require Marriott to borrow or divert cash flow from
       operations in order to service debt payments;
   •   the effects on the companies’ businesses resulting from uncertainty
       surrounding the Combination Transactions, including uncertainty for
       customers, employees, hotel owners, hotel franchisees, labor unions or
       suppliers, or the diversion of management’s time and attention;
   •   adverse outcomes of pending or threatened litigation or governmental
       investigations;
   •   the effects on the companies of future regulatory or legislative actions,
       including changes in laws and regulations to which Starwood, Marriott or
       their subsidiaries are subject;
   •   the conduct of and changing circumstances related to third-party
       relationships on which Starwood and Marriott rely, including the level of
       creditworthiness of counterparties;
   •   the volatility and unpredictability of stock market and credit market
       conditions;
   •   fluctuations in interest rates;
   •   variations between the stated assumptions on which forward-looking
       statements are based and Starwood’s and Marriott’s actual experience; and
   •   other economic, business, and/or competitive factors.

        For any forward-looking statements made in this joint proxy
statement/prospectus or in any documents incorporated by reference, Starwood and
Marriott claim the protection of the safe harbor for forward-looking statements
contained in the Private Securities Litigation Reform Act of 1995. All subsequent
written and oral forward-looking statements concerning the Combination
Transactions or other matters addressed in this joint proxy statement/prospectus and
attributable to Starwood, Marriott or any person acting on their behalf are expressly



                                         26
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 27 of 80



       qualified in their entirety by the cautionary statements contained or referred to in
       this joint proxy statement/prospectus.

               You are cautioned not to place undue reliance on forward-looking
       statements, which speak only as of the date of this joint proxy statement/prospectus
       and should be read in conjunction with the risk factors and other disclosures
       contained or incorporated by reference into this joint proxy statement/prospectus.
       The areas of risk and uncertainty described above, which are not exhaustive, should
       be considered in connection with any written or oral forward-looking statements
       that may be made in this joint proxy statement/prospectus or on, before or after the
       date of this joint proxy statement/prospectus by Starwood or Marriott or anyone
       acting for any or both of them. Except as required by applicable law or regulation,
       neither Starwood nor Marriott undertake any obligation to release publicly or
       otherwise make any revisions to any forward-looking statements, to report events
       or circumstances after the date of this joint proxy statement/prospectus or to report
       the occurrence of unanticipated events.

              Additional factors that could cause actual results to differ materially from
       those expressed in the forward-looking statements are discussed in reports filed
       with the SEC by Starwood and Marriott. For a list of the documents incorporated
       by reference, see the section entitled “Where You Can Find More Information”
       beginning on page [190].

Def. Ex. A, ECF No. 647-2 at 3–4; 11–12, 19–20. 4 The same filings included additional cautionary

language regarding the merger with Starwood:

       Uncertainties, Risks and Potentially Negative Considerations

               In the course of its deliberations, Marriott’s Board also considered a variety
       of uncertainties, risks and other potentially negative considerations relevant to the
       transaction, including the following:

           •   The restrictions on the conduct of Marriott’s business during the period
               between the execution of the merger agreement and the completion of the
               Combination Transactions;



4
  The Court may take judicial notice of the SEC filings included in Defendant’s Exhibit A, because they
are public documents referenced in and integral to the Complaint. See Yates v. Mun. Mortg. & Equity,
LLC, 744 F.3d at 881 (4th Cir. 2014) (“And as did the district court, we take judicial notice of the content
of relevant SEC filings and other publicly available documents included in the record.”); In re Royal Ahold
N.V. Sec. & ERISA Litig., 351 F. Supp. 2d 334, 349 (D. Md. 2004) (“In considering a motion to dismiss a
securities fraud complaint, the Court is entitled to rely on public documents quoted by, relied upon,
incorporated by reference or otherwise integral to the complaint, and such reliance does not convert such
a motion into one for summary judgment.” (internal quotation marks omitted)).


                                                27
Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 28 of 80



   •   The costs associated with completing the Combination Transactions and
       realizing the benefits Marriott expects to obtain in connection with the
       Combination Transactions, including management’s time and energy and
       potential opportunity cost;

   •   The challenges in absorbing the effect of any failure to complete the
       Combination Transactions, including potential termination fees and
       stockholder and market reactions;

   •   The potential earnings dilution to Marriott stockholders following the
       closing of the Combination Transactions;

   •   The challenges inherent in combining two businesses of the size and
       complexity of Starwood and Marriott, including the possible diversion of
       management and employee attention for an extended period of time;

   •   The potential for diversion of management and employee attention during
       the period before completion of the Combination Transactions, and the
       potential negative effects on Marriott’s and the combined company’s
       business;

   •   The risk that certain provisions in certain of Starwood’s and Marriott’s
       contracts may constrain or delay the timing for realizing, operational and
       development plans, synergies, cost savings and other anticipated benefits
       expected to result from a combination of Starwood and Marriott;

   •   The difficulties of combining the businesses and workforces of Starwood
       and Marriott based on, among other things, differences in the cultures of the
       two companies, union and collective bargaining agreements, and other
       factors;

   •   The risk that regulatory agencies may object to and challenge the
       Combination Transactions or may impose terms and conditions in order to
       resolve those objections that adversely affect the financial results of the
       combined company; see the section entitled “—Regulatory Clearances
       Required for the Combination Transactions” beginning on page 117;

   •   The risk that hotel owners and hotel franchisees with whom Starwood and
       Marriott have contractual relationships may not view the Combination
       Transactions favorably and those relationships may be negatively impacted
       as a result;

   •   Starwood’s right, subject to certain conditions, to respond to and negotiate
       on certain alternative takeover proposals made before the time Starwood
       stockholders approve the Starwood combination transactions proposal and
       the right of Starwood’s Board to withdraw or modify in a manner adverse


                                        28
Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 29 of 80



       to Marriott its recommendation to Starwood stockholders with respect to
       the Starwood combination transactions proposal, subject to Starwood
       paying Marriott a termination fee of $400 million if Starwood elects to
       terminate the merger agreement as a result;

   •   The risk that Starwood stockholders or Marriott stockholders may object to
       and challenge the Combination Transactions and take actions that may
       prevent or delay the consummation of the Combination Transactions,
       including voting down the proposals at the Starwood or Marriott special
       meetings; and

   •   The potential that the fixed exchange ratio under the merger agreement
       could result in Marriott delivering greater value to Starwood stockholders
       than had been anticipated by Marriott should the value of the shares of
       Marriott common stock increase from the date of the execution of the
       merger agreement.

        Further, Marriott’s Board considered that some members of Marriott’s
Board and certain Marriott executive officers may have interests in the proposed
Combination Transactions as individuals that are in addition to, and that may be
different from, the interest of Marriott stockholders generally, as described under
“—Interests of Marriott Directors and Executive Officers in the Combination
Transactions” beginning on page 117.

        After considering these potentially positive and potentially negative
reasons, Marriott’s Board unanimously concluded, in its business judgment, that
the potentially positive reasons relating to the merger agreement and the
transactions contemplated thereby (including the issuance of shares of Marriott
common stock to Starwood stockholders) outweighed the potentially negative
reasons.

       The foregoing discussion of the information and reasons considered by
Marriott’s Board is not exhaustive but is intended to reflect the material reasons
considered by Marriott’s Board in its evaluation of the Combination Transactions.
In view of the complexity, and the large number, of the reasons considered,
Marriott’s Board, both individually and collectively, did not find it practicable to,
and did not attempt to, quantify or assign any relative or specific weight to the
various reasons. Rather, Marriott’s Board based its recommendation on the totality
of the information presented to and considered by it. In addition, individual
members of Marriott’s Board may have given different weight to different reasons.

       The foregoing discussion of the information and reasons considered by
Marriott’s Board is forward-looking in nature. This information should be read in
light of the reasons described under “Special Note About Forward-Looking
Statements” beginning on page 42.




                                         29
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 30 of 80



Id. at 7–8, 15–16, 23–24. Marriott’s other SEC filings in question contain similar cautionary

language. See id. at 28–29, 32–33, 40–49, 56, 59, 62–73, 80–90, 93–103, 106–13, 116–26, 129–

39, 142–52, 155–64, 167–77, 180–90, 193–03.

       Marriott also included cautionary language before its investor conference calls. For

example, at the beginning of the March 21, 2016 conference call with investors regarding the

amended merger agreement, prior to the statements alleged in paragraph 465, Ms. Oberg stated:

       As always, before we get into the discussion today, let me first remind everyone
       that many of our comments are not historical facts and are considered forward-
       looking statements under federal securities law. These statements are subject to
       numerous risks and uncertainties, as described in our SEC filings, which could
       cause future results to differ materially from those expressed in or implied by our
       comments. Forward-looking statements in the press release that we issued this
       morning, along with our comments today, are effective only today, March 21, 2016,
       and will not be updated as actual events unfold.

Id. at 52. Marriott’s other conference calls with investors in question contain similar cautionary

language. See id. at 35–37, 76.

       These cautionary statements are detailed and highly specific to Marriott and the Starwood

transaction, and therefore qualify as meaningful cautionary statements for the purposes of the

PSLRA and the bespeaks caution doctrine. Cf. Gasner v. Bd. of Sup'rs of the Cty. of Dinwiddie,

Va., 103 F.3d 351, 359 (4th Cir. 1996) (finding cautionary language not boilerplate where it

“describes in specific detail the risks which a purchaser would assume” and “no guarantee” risk

would not materialize).

       Plaintiff cites Lefkoe v. Jos. A. Bank Clothiers for the proposition that “the adequacy of

cautionary language is a question of fact, and, typically, is not a question to be resolved on a motion

to dismiss.” No. CIV WMN-06-1892, 2007 WL 6890353, at *5–7 (D. Md. Sept. 10, 2007) (citing

Blatt v. Corn Products Intern., Inc., No. 05–C–3033, 2006 WL 1697013, at *5 (N.D. Ill. June 14,

2006)). That may be so as a general matter. But I may properly consider the cautionary statements



                                                  30
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 31 of 80



on a motion to dismiss in appropriate circumstances. See, e.g., Hillson Partners Ltd. P'ship v.

Adage, Inc., 42 F.3d 204, 218–19 (4th Cir. 1994) (affirming dismissal of securities claim under §

10(b) and Rule 10b–5 on a motion to dismiss including because of cautionary language); In re

USEC Sec. Litig., 190 F. Supp. 2d 808, 825 (D. Md. 2002), (dismissing securities claim on a motion

to dismiss including because of cautionary language), aff'd and remanded sub nom. Cohen v.

USEC, Inc., 70 F. App'x 679 (4th Cir. 2003). Here, besides disparaging the cautionary statements

as “boilerplate,” Plaintiff does not provide any allegations or arguments as to why Plaintiff’s

cautionary language is inadequate. Plaintiff’s conclusory statement that these detailed cautionary

statements are boilerplate is insufficient to create a question of fact that would preclude their

consideration here.

       Plaintiff also argues that some of the statements are not forward looking at all and cites the

statement alleged in paragraph 464 as an example. 5 Pl. Opp. at 33. Once again, the statement

alleged in paragraph 464 is taken from Marriott’s March 21, 2016 conference call with investors.

There Ms. Oberg stated:

       After we’ve had extensive due diligence and spending a lot of time with the
       Starwood team and joint integration planning, we increased our targeted annual
       G&A cost synergies to $250 million, up from $200 million. And excluding any
       benefit from even more incremental cost savings beyond the $250 million and
       additional revenue synergies which we’re confident we will provide, we expect
       adjusted EPS to be roughly neutral in 2017 and 2018.

¶ 464 (March 21, 2016, Conference Call to Discuss Amended Merger Agreement). Like the

statements discussed above, the only portion of this statement that is alleged to be a material

misrepresentation relates to Marriott’s due diligence and integration planning. That allegation fails




5
  Plaintiff also argues that the statement alleged in paragraph 466 is not a forward-looking statement. I
agree. This statement is not included in the discussion of this section. It is discussed as one of the
statements regarding due diligence and integration in Section I.a.i.

                                                 31
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 32 of 80



for the reasons discussed in Section I.a.i above. Additional allegations that other portions of this

statement were false or misleading fails for lack of specificity. If I were to consider the remaining

portion of the statement in paragraph 464 as false or misleading, that portion of the statement is

forward-looking as it pertains to Marriott’s “targeted” synergies and “expected” earnings per share.

       Finally, Plaintiff argues that the PSLRA’s safe harbor does not apply to material omissions.

Pl. Opp. at 33–34. In support of this proposition, Plaintiffs cite Wilson v. LSB Indus., Inc., 2017

WL 7052046, at *3 (S.D.N.Y. Mar. 2, 2017). Wilson and the line of cases it derives from within

the Second Circuit hold that the safe harbor for forward-looking statements does not protect

material omissions insofar as material omissions must be omissions of historical fact. See, e.g., In

re Complete Mgmt. Inc. Sec. Litig., 153 F. Supp. 2d 314, 340 (S.D.N.Y. 2001) (“The ‘bespeaks

causation’ doctrine, and the related statutory ‘safe harbor’ provision of the PSLRA . . . apply to

forward-looking statements only, and not to material omissions or misstatements of historical

fact.”); In re Oxford Health Plans, Inc., 187 F.R.D. 133, 141 (S.D.N.Y. 1999) (“Defendants do not

claim that all of the alleged misrepresentations are forward-looking or that omissions can even be

forward-looking. . . . The safe harbor and bespeaks caution doctrines do not apply to these

omissions.”). However, because Plaintiff fails to allege that the forward-looking statements are

false or misleading, it also fails to allege that Marriott made material omissions regarding data

security. Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. at 44 (“Disclosure is required under

[Section 10(b) and Rule 10b-5] only when necessary ‘to make . . . statements made, in the light of

the circumstances under which they were made, not misleading.’”) (quoting 17 CFR § 240.10b–

5(b)); see also Basic Inc. v. Levinson, 485 U.S. 224, 239 n.17 (“Silence, absent a duty to disclose,

is not misleading under Rule 10b-5.”). Therefore, because Plaintiff fails to adequately allege that

the statements of optimism contained material omissions, its reliance on these cases fails.




                                                 32
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 33 of 80



                  iii. Risk Factor Disclosures

       Plaintiff alleges that Marriott’s risk factor disclosures in its SEC statements were false and

misleading. See ¶¶ 458, 460, 483, 485, 492, 494, 503, 505, 513, 515, 519, 522, 528, 530, 537, 539,

551, 553, 557, 560, 564, 567, 585, 587. Marriott is required to include in its SEC filings a section

on risk factors that has “a discussion of the material factors that make an investment in the

registrant or offering speculative or risky.” 17 C.F.R. § 229.105 (Reg. S-K, Item 105).

       “Though ubiquitous in securities filings . . . cautionary statements of potential risk have

only rarely been found to be actionable by themselves.” In re FBR Inc. Sec. Litig., 544 F. Supp.

2d 346, 360–61 (S.D.N.Y. 2008) (citing Libon v. Infineon Techs., AG, No. 04 Civ. 929, 2006 U.S.

Dist. LEXIS 76430, at *26 (E.D.Va. Aug. 7, 2006) (Lauck, M.J.)). In In re ChannelAdvisor Corp.

Sec. Litig., a court within this circuit reviewed caselaw on risk disclosures:

       Only one circuit court appears to have addressed the materiality of risk factor
       disclosures. In Bondali v. Yum! Brands, Inc., the Sixth Circuit held cautionary
       statements inactionable “to the extent plaintiffs contend defendants should have
       disclosed risk factors 'are' affecting financial results rather than 'may' affect
       financial results.” 620 Fed. Appx. 483, 491 (6th Cir. 2015) (quoting In re FBR Inc.
       Sec. Litig., 544 F. Supp. 2d 346, 362 (S.D.N.Y. 2008)). According to that court,
       this is because of the “inherently prospective” nature of such disclosures, which
       “are not meant to educate investors on what harms are currently affecting the
       company.” Id. Thus, the Sixth Circuit concluded that “a reasonable investor would
       be unlikely to infer anything regarding the current state of a corporation's
       compliance, safety, or other operations from a statement intended to educate the
       investor on future harms.” Id.

No. 5:15-CV-00307-F, 2016 WL 1381772, at *5 (E.D.N.C. Apr. 6, 2016). In that case, the

Defendant included in its risk factor disclosures that it could face a decline in revenue if more

customers demanded contracts with fixed pricing. Id. The plaintiffs alleged that this disclosure

was materially misleading because the defendants knew at the time of the disclosure that a

pronounced shift of its customer base to contracts with fixed pricing was occurring. Id. The court

dismissed the plaintiffs’ claims on the basis that a reasonable investor likely would not, from the



                                                 33
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 34 of 80



cautionary language, infer anything about the defendants’ current contracts. Id. at *6. The Fourth

Circuit affirmed. Dice v. Channeladvisor Corp., 671 F. App'x 111 (4th Cir. 2016).

       Other courts have held that risk factor disclosures could be materially misleading if the

defendant knew or was recklessly ignorant that the risk was already occurring. See In re Van der

Moolen Holding N.V. Sec. Litig., 405 F. Supp. 2d 388, 400 (S.D.N.Y. 2005) (“‘[T]o warn that the

untoward may occur when the event is contingent is prudent; to caution that it is only possible for

the unfavorable events to happen when they have already occurred is deceit.’”) (quoting Voit v.

Wonderware Corp., 977 F. Supp. 363, 371 (E.D. Pa. 1997), abrogated on other grounds by In re

Advanta Corp. Sec. Litig., 180 F.3d 525 (3d Cir. 1999)). In Van der Moolen Holding N.V. Sec.

Litig., the court found that the plaintiffs had plausibly alleged that the defendants’ risk factor

disclosure regarding legal and regulatory risks were material misrepresentations because the

defendants knew or were recklessly ignorant in not knowing that its employees at the time were

violating New York Stock Exchange rules. Id.; see also Paskowitz v. Arnall, 2019 WL 3841999,

at *8 (W.D.N.C. Aug. 15, 2019) (collecting cases for proposition that a risk disclosure that

discusses a risk that has already come to fruition as “potential” could be false or misleading).

       Here Marriott included risk factor disclosures in its SEC filings and statements to investors

regarding the Starwood merger. For example:

       The combined company may not be able to integrate successfully and many of the
       anticipated benefits of combining Starwood and Marriott may not be realized. We
       entered into the Merger Agreement with the expectation that the Starwood
       Combination will result in various benefits, including, among other things,
       operating efficiencies. Achieving those anticipated benefits is subject to a number
       of uncertainties, including whether we can integrate the business of Starwood in
       an efficient and effective manner.

       The integration process could also take longer than we anticipate and could
       result in the loss of valuable employees, the disruption of each company’s
       ongoing businesses, processes and systems or inconsistencies in standards,
       controls, procedures, practices, policies and compensation arrangements, any of



                                                 34
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 35 of 80



       which could adversely affect the combined company’s ability to achieve the
       benefits we anticipate. The combined company’s resulting portfolio of
       approximately 30 brands could be challenging for us to maintain and grow, and the
       harmonization of our different reservations and other systems and business
       practices could be more difficult, disruptive, and time consuming than we
       anticipate. The combined company’s results of operations could also be adversely
       affected by any issues attributable to either company’s operations that arise or
       are based on events or actions that occur before the Starwood Combination
       closes. The combined company may also have difficulty addressing possible
       differences in corporate cultures and management philosophies. The integration
       process is subject to a number of uncertainties, and we cannot assure you that
       the benefits we anticipate will be realized at all or as quickly as we expect. If we
       don’t achieve those benefits, our costs could increase, our expected net income
       could decrease, and the combined company’s future business, financial
       condition, operating results and prospects could suffer.

¶ 458 (February 18, 2016, 2015 Form 10-K); ¶ 483 (April 28, 2016, Q1 2016 Form 10-Q); ¶ 492

(July 28, 2016, Q2 2016 Form 10-Q).

      A failure to keep pace with developments in technology could impair our
      operations or competitive position. The lodging industry continues to demand the
      use of sophisticated technology and systems, including those used for our
      reservation, revenue management, and property management systems, our
      Marriott Rewards and The Ritz-Carlton Rewards programs, and technologies we
      make available to our guests. These technologies and systems must be refined,
      updated, and/or replaced with more advanced systems on a regular basis, and if
      we cannot do so as quickly as our competitors or within budgeted costs and time
      frames, our business could suffer. We also may not achieve the benefits that we
      anticipate from any new technology or system, and a failure to do so could result
      in higher than anticipated costs or could impair our operating results.

       ***

       We are exposed to risks and costs associated with protecting the integrity and
       security of internal and customer data. Our businesses process, use, and transmit
       large volumes of internal employee and customer data, including credit card
       numbers and other personal information in various information systems that we
       maintain and in those maintained by third parties, including our owners,
       franchisees and licensees, as well as our service providers, in areas such as human
       resources outsourcing, website hosting, and various forms of electronic
       communications. The integrity and protection of that customer, employee, and
       company data is critical to our business. If that data is inaccurate or incomplete,
       we could make faulty decisions.




                                               35
Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 36 of 80



Our customers and employees also have a high expectation that we, as well as
our owners, franchisees, licensees, and service providers, will adequately protect
their personal information. The information, security, and privacy requirements
imposed by governmental regulation and the requirements of the payment card
industry are also increasingly demanding, in both the United States and other
jurisdictions where we operate. Our systems and the systems maintained or used
by our owners, franchisees, licensees, and service providers may not be able to
satisfy these changing requirements and employee and customer expectations, or
may require significant additional investments or time in order to do so.

***

Cyber-attacks could have a disruptive effect on our business. Efforts to hack or
breach security measures, failures of systems or software to operate as designed
or intended, viruses, operator error, or inadvertent releases of data may
materially impact our, including our owners’, franchisees’, licensees’, or service
providers’, information systems and records. Our reliance on computer, Internet-
based and mobile systems and communications and the frequency and
sophistication of efforts by hackers to gain unauthorized access to such systems
have increased significantly in recent years. A significant theft, loss, or fraudulent
use of customer, employee, or company data could adversely impact our
reputation and could result in remedial and other expenses, fines, or litigation.
Breaches in the security of our information systems or those of our owners,
franchisees, licensees, or service providers or other disruptions in data services
could lead to an interruption in the operation of our systems, resulting in
operational inefficiencies and a loss of profits. In addition, although we carry
cyber/privacy liability insurance that is designed to protect us against certain losses
related to cyber risks, such insurance coverage may be insufficient to cover all
losses or all types of claims that may arise in connection with cyber-attacks,
security breaches, and other related breaches.

***

Any disruption in the functioning of our reservation system, such as in
connection with the Starwood Combination, could adversely affect our
performance and results. We manage a global reservation system that
communicates reservations to our branded hotels that individuals make directly
with us online, through our mobile app, or through our telephone call centers, or
through intermediaries like travel agents, Internet travel web sites and other
distribution channels. The cost, speed, accuracy and efficiency of our reservation
system are critical aspects of our business and are important considerations for
hotel owners when choosing our brands. Our business may suffer if we fail to
maintain, upgrade, or prevent disruption to our reservation system. In addition,
the risk of disruption in the functioning of our global reservation system could
increase in connection with the system integration that we anticipate undertaking
following consummation of the Starwood Combination. Disruptions in or



                                          36
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 37 of 80



       changes to our reservation system could result in a disruption to our business
       and the loss of important data.

¶ 460 (February 18, 2016, 2015 Form 10-K); ¶ 485 (February 18, 2016, 2015 Form 10-K); ¶ 494

(July 28, 2016, Q2 2016 Form 10-Q); ¶ 505 (November 9, 2016, Q3 2016 Form 10-Q); ¶ 515

(February 21, 2017, 2016 Form 10-K); ¶ 522 (May 9, 2017, Q1 2017 Form 10-Q); ¶ 530 (August

8, 2017, Q2 2017 Form 10-Q); ¶ 539 (November 8, 2017, Q3 2017 Form 10-Q); ¶ 553 (February

14, 2018, 2017 Form 10-K); ¶ 560 (May 10, 2018, Q1 2018 Form 10-Q); ¶ 567 (August 7, 2018,

Q2 2018 Form 10-Q).

      We may not be able to integrate Starwood successfully and many of the anticipated
      benefits of combining Starwood and Marriott may not be realized. We entered into
      the Merger Agreement with the expectation that the Starwood Combination will
      result in various benefits, including, among other things, operating efficiencies.
      Achieving those anticipated benefits is subject to a number of uncertainties,
      including whether we can integrate the business of Starwood in an efficient and
      effective manner.

      The integration process could also take longer than we anticipate and could
      result in the loss of valuable employees, the disruption of each company’s
      ongoing businesses, processes and systems or inconsistencies in standards,
      controls, procedures, practices, policies and compensation arrangements, any of
      which could adversely affect the combined company’s ability to achieve the
      benefits we anticipate. Our resulting portfolio of approximately 30 brands may
      be challenging for us to maintain and grow, and the harmonization of our
      different reservations and other systems and business practices could be more
      difficult, disruptive, and time consuming than we anticipate. We may also have
      difficulty addressing possible differences in corporate cultures and management
      philosophies. We may incur unanticipated costs in the integration of the businesses
      of Starwood. Although we expect that the elimination of certain duplicative costs,
      as well as the realization of other efficiencies related to the integration of the two
      businesses, will over time offset the substantial incremental transaction and merger-
      related costs and charges we incurred in connection with the Starwood
      Combination, we may not achieve this net benefit in the near term, or at all.

      The integration process is subject to a number of uncertainties, and we cannot
      assure you that the benefits we anticipate will be realized at all or as quickly as
      we expect. If we don’t achieve those benefits, our costs could increase, our
      expected net income could decrease, and the combined company’s future
      business, financial condition, operating results, and prospects could suffer.




                                               37
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 38 of 80



       Our future results will suffer if we do not effectively manage our expanded
       operations. With completion of the Starwood Combination, the size of our
       business has increased significantly. Our future success depends, in part, upon
       our ability to manage this expanded business, which poses substantial challenges
       for management, including challenges related to the management and
       monitoring of new operations and associated increased costs and complexity. We
       cannot assure you that we will be successful or that we will realize the expected
       operating efficiencies, cost savings, and other benefits from the combination that
       we currently anticipate.

¶ 503 (November 9, 2016, Q3 2016 Form 10-Q); ¶ 513 (February 21, 2017, 2016 Form 10-K); ¶

519 (May 9, 2017, Q1 2017 Form 10-Q); ¶ 528 (August 8, 2017, Q2 2017 Form 10-Q).

       Some of the anticipated benefits of combining Starwood and Marriott may still not
       be realized. We decided to acquire Starwood with the expectation that the
       Starwood Combination will result in various benefits, including, among other
       things, operating efficiencies. Although we have already achieved some of those
       anticipated benefits, others remain subject to a number of uncertainties,
       including whether we can continue to integrate the business of Starwood in an
       efficient and effective manner and whether, and on what terms, we can reach
       agreement with the companies that issue our branded credit cards and the
       timeshare companies with whom we do business to allow us to move to a single
       unified reservation system and loyalty platform.

       The integration process could take longer than we anticipate and involve
       unanticipated costs. Disruptions of each legacy company’s ongoing businesses,
       processes, and systems could adversely affect the combined company. We also
       may still encounter difficulties harmonizing our different reservations and other
       systems and business practices as the integration process continues. As a result
       of these or other factors, we cannot assure you when or that we will be able to fully
       realize additional benefits from the Starwood Combination in the form of
       eliminating duplicative costs, or achieving other operating efficiencies, cost
       savings, or benefits.

¶ 537 (November 8, 2017, Q3 2017 Form 10-Q); ¶ 551 (February 14, 2018, 2017 Form 10-K); ¶

557 (May 10, 2018, Q1 2018 Form 10-Q); ¶ 564 (August 7, 2018, Q2 2018 Form 10-Q); ¶ 585

(November 6, 2018, Q3 2018 Form 10-Q).

       Importantly, after Marriott learned of the data breach, it updated its risk factor disclosures

regarding cyber-security incidents, including the statement, “Like most large multinational

corporations, we have experienced cyber-attacks, attempts to disrupt access to our systems and



                                                38
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 39 of 80



data, and attempts to affect the integrity of our data, and the frequency and sophistication of

such efforts could continue to increase.” ¶ 587 (November 6, 2018, Q3 2018 Form 10-Q).

       Plaintiff alleges that each of Marriott’s risk factor disclosures in its SEC filings was false

and misleading because Marriott “failed to disclose critical facts relevant to these risks that existed

at the time, including the vulnerability of the customer data and that the Data Breach was currently

ongoing” and the disclosures gave investors “a false impression that Marriott was operating the

newly-acquired Starwood systems in accordance with relevant requirements, standards, and best

practices” and “a false impression that Marriott had made adequate preparations and dedicated

adequate resources to cybersecurity.” See, e.g., ¶¶ 523, 521.

       To begin with, analysis of Plaintiff’s arguments that Marriott’s risk disclosures were false

or misleading must be informed by the facts that Plaintiff has pleaded. Significantly, Plaintiff

alleges that Marriott discovered the data breach in September 2018. ¶ 31. Therefore, its risk factor

disclosures before then were not false and misleading for not disclosing the Starwood data beach.

Cf. In re Equifax Inc. Sec. Litig., 357 F. Supp. 3d 1189, 1225 (N.D. Ga. 2019) (“[T]he Defendants

were under no duty to disclose the existence of the Data Breach before they knew it had

occurred.”). And Marriott’s risk factor disclosures after the breach was discovered state that “we

have experienced cyber-attacks.” ¶ 587. Thus, Plaintiff’s allegation that the risk factor disclosures

were false or misleading for failing to disclose that the data breach was ongoing fails.

       Plaintiff argues that Marriott’s risk factor disclosure on February 21, 2017 and thereafter

that its systems may not be able to keep pace with payment card industry standards were false and

misleading because by February 10, 2017 the Board allegedly knew that Starwood was not

compliant with the Payment Card Industry Data Security Standards (“PCI DSS”), which Marriott




                                                  39
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 40 of 80



agreed to abide by as a merchant and processor of credit cards. See Pl. Opp. at 31. As included

above, the portions of the risk factor disclosures in question state:

       The information, security, and privacy requirements imposed by governmental
       regulation and the requirements of the payment card industry are also
       increasingly demanding, in both the United States and other jurisdictions where
       we operate. Our systems and the systems maintained or used by our owners,
       franchisees, licensees, and service providers may not be able to satisfy these
       changing requirements and employee and customer expectations, or may require
       significant additional investments or time in order to do so.

¶ 515 (February 21, 2017, 2016 Form 10-K); ¶ 522 (May 9, 2017, Q1 2017 Form 10-Q); ¶ 530

(August 8, 2017, Q2 2017 Form 10-Q); ¶ 539 (November 8, 2017, Q3 2017 Form 10-Q); ¶ 553

(February 14, 2018, 2017 Form 10-K); ¶ 560 (May 10, 2018, Q1 2018 Form 10-Q); ¶ 567 (August

7, 2018, Q2 2018 Form 10-Q).

       Plaintiff’s allegations regarding PCI DSS compliance are based on those included in a

complaint filed in the Chancery Court of Delaware and documents cited in the Chancery Court

complaint. ¶ 314. Specifically, Plaintiff cites to a cybersecurity presentation given to the Board

that stated Starwood’s “[b]rand standards did not mandate PCI compliance, tokenization, or point-

to-point encryption.” The Chancery Court complaint also alleges that the same presentation stated

that a “key recommendation” to the Board was to “[u]pdate Starwood brand standards to mandate

PCI and set cybersecurity expectations” and as “intended actions,” Marriott would “[p]artner with

Owner & Franchise Services to communicate and drive adoption of Marriott security standards for

Starwood hotels” and “[e]ngage Protiviti to perform an assessment of PCI controls across 40

additional Starwood hotels.” See ECF No. 690-1, Def. Ex. C, ¶ 125 (excerpt from Chancery Court

complaint). 6 Plaintiff alleges that Marriott’s Board received a further update on February 9, 2018



6
 The Court may properly consider this excerpt from the Chancery Court complaint included in
Defendants’ Exhibit C because it is a public document incorporated and referenced in the
Complaint, see note 3, supra, and because the Court may “take judicial notice of docket entries,

                                                 40
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 41 of 80



that Marriott had implemented patches to fix Starwood issues and the “[m]igration from

Starwood’s systems to Marriott established technology standards for PCs, Laptops and other end

user devices” would not be completed until September 2019. ¶ 314.

       Thus, the allegations assert that the Board was aware that Starwood did not mandate PCI

DSS compliance, that its intended action was to make Starwood compliant with Marriott’s brand

standards including PCI DSS compliance, and that it was taking several years to do so. But this is

precisely the risk that Marriott warned about in its risk factor disclosures. Marriott stated that it

“may not be able to satisfy” the “information, security, and privacy requirements . . . of the

payment card industry” or that it “may require significant additional investments or time in order

to do so.” See, e.g., ¶ 515. Plaintiff fails to allege how this was not a truthful disclosure or how a

reasonable investor could be misled into believing that this statement meant the opposite.

       Plaintiff’s allegations that Marriott’s risk factor disclosures were false or misleading

because they gave investors the false impression that Marriott was operating Starwood in

accordance with a set of best practices and Marriott did not disclose critical facts relevant to the

vulnerability of customer data also fail. To the extent Plaintiff alleges that Marriott’s risk factor

disclosures were misleading about its current state of cybersecurity, those allegations fail because

the risk factor disclosures are not intended to educate investors about harms currently affecting the

company. See In re ChannelAdvisor Corp. Sec. Litig., No. 5:15-CV-00307-F, 2016 WL 1381772,

at *5 (“[A] reasonable investor would be unlikely to infer anything regarding the current state of

a corporation's compliance, safety, or other operations from a statement intended to educate the




pleadings and papers in other cases.” Brown v. Ocwen Loan Servicing, LLC, 2015 WL 5008763,
at *1 n.3 (D. Md. Aug. 20, 2015), aff’d, 639 F. App’x 200 (4th Cir. 2016).



                                                 41
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 42 of 80



investor on future harms.”) (quoting Bondali v. Yum! Brands, Inc., 620 Fed. App’x 483, 491 (6th

Cir. 2015)).

        To the extent Plaintiff’s allegations relate to a failure to disclose information about future

harms, Plaintiff fails to allege how a reasonable investor could be misled into thinking that

Marriott’s detailed risk factor disclosures, including that “[c]yber-attacks could have a disruptive

effect on our business,” would suggest the opposite. Likewise, Plaintiff fails to allege how a

reasonable investor could be misled into thinking that Marriott’s disclosures warning that it may

not be able to meet regulatory and governmental requirements meant that it was employing a

specific set of best practices identified by Plaintiff. In sum, Plaintiff’s allegations fail to plausibly

demonstrate that the risk factor disclosures could be false or misleading to a reasonable investor.

Marriott was not required to disclose more. See In re ChannelAdvisor Corp. Sec. Litig., No. 5:15-

CV-00307-F, 2016 WL 1381772, at *6 (“Rule 10b-5 does not contain a 'freestanding completeness

requirement' because '[n]o matter how detailed and accurate disclosure statements are, there are

likely to be additional details that could have been disclosed but were not.'”) (quoting In re Intuitive

Surgical Sec. Litig, 65 F. Supp. 3d 821, 836 (N.D. Cal. Aug. 21, 2014) (quoting Brody v.

Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002))).

        Finally, because Plaintiff fails to allege that the risk factor disclosures are false or

misleading, it also fails to allege that Marriott made material omissions regarding data security.

Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. at 44 (“Disclosure is required under [Section 10(b)

and Rule 10b-5] only when necessary ‘to make . . . statements made, in the light of the

circumstances under which they were made, not misleading.’”) (quoting 17 CFR § 240.10b–5(b)).

                   iv. Statements Regarding Protecting Customer Data




                                                   42
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 43 of 80



           Plaintiff alleges that Defendants’ statements regarding the importance of protecting

customer data were false and misleading. See ¶¶ 456, 460, 485, 494, 505, 510, 515, 522, 530, 539,

549, 553, 560, 567, 587. Specifically, Marriott included the following statements in its SEC

filings:

           Keeping pace with developments in technology is important for our operations and
           our competitive position. Furthermore, the integrity and protection of customer,
           employee, and company data is critical to us as we use such data for business
           decisions and to maintain operational efficiency.

¶ 456 (February 18, 2016, 2015 Form 10-K); ¶ 510 (February 21, 2017, 2016 Form 10-K); ¶ 549

(February 14, 2018, 2017 Form 10-K). Marriott also included the following statement in its risk

factor disclosures, as quoted above.

           Our customers and employees also have a high expectation that we, as well as
           our owners, franchisees, licensees, and service providers, will adequately protect
           their personal information.

See, e.g., ¶ 460 (February 18, 2016, 2015 Form 10-K). Plaintiff alleges that these statements were

false or misleading because at the time they were made, Starwood’s IT systems were severely

vulnerable and gave investors a false impression that Marriott made adequate preparations and

dedicated adequate resources to cybersecurity. See, e.g., ¶¶ 453–54, 457.

           Defendants argue that these statements constitute general commitments to safeguard

customer data and are unactionable puffery. Several Courts have agreed, and found general

commitment statements to safeguard data to be unactionable puffery. For example, in In re

Alphabet, Inc. Sec. Litig., a court in the Northern District of California found that “generalized

statements regarding the importance of privacy to users and Alphabet's general commitment to

transparency and protection of their users' data . . . are too vague and generalized to constitute the

bases for misrepresentations; they are merely inactionable puffery.” No. 18-CV-06245-JSW, 2020

WL 2564635, at *4 (N.D. Cal. Feb. 5, 2020). Similarly, in In re Constellation Energy Grp., Inc.



                                                  43
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 44 of 80



Sec. Litig., a court in this District found that the defendant’s statements that it had a strong risk

management program, “stating for example that the company's approach to risk management ‘is

predicated on a strong risk management culture combined with an effective system of internal

controls,’” were unactionable puffery. No. CIV. CCB-08-02854, 2012 WL 1067651, at *11 (D.

Md. Mar. 28, 2012). The court explained that the statements “were vague enough that ‘a

reasonable investor would not depend on [them].’ . . . In other words, ‘[n]o investor would take

such statements seriously in assessing a potential investment, for the simple fact that almost every

[similar company] makes these statements.’” Id. at *12 (quoting ECA & Local 134 IBEW Joint

Pension Trust of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 206 (2d Cir. 2009)). See also

Lasker v. New York State Elec. & Gas Corp., 85 F.3d 55, 59 (2d Cir. 1996) (finding statements

regarding “commitment to create earning opportunities” unactionable puffery); In re Extreme

Networks, Inc. Sec. Litig., 2018 WL 1411129, at *23 (N.D. Cal. Mar. 21, 2018) (finding statements

about “commitment” to achieve 10% revenue growth and 10% operating margin unactionable

puffery); Rochester Laborers Pension Fund v. Monsanto Co., 883 F. Supp. 2d 835, 890 (E.D. Mo.

2012) (finding statement that defendant was “‘committed to’ reaching the predicted

goals” unactionable puffery).

       Here the statements that data protection is “critical” to Marriott is general, aspirational

language akin to and being “committed” to reaching particular goals. Marriott was in no way

certifying that it would not be the victim of a data breach or that it used particular methods to

secure data. Cf. Lasker v. New York State Elec. & Gas Corp., 85 F.3d 55, 59 (2d Cir. 1996)

(Defendant “was not representing that its actions would in no way impact the company's finances.

Nor did it certify that the company would not suffer losses . . . [and] was in no way insuring that

dividend rates would remain constant, or that the stock price would not decline.”)




                                                 44
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 45 of 80



       Plaintiff cites Equifax, in which the court did find statements about Equifax’s commitment

to data security actionable. Equifax, 357 F. Supp. 3d at 1224–25. There the court reasoned that it

could not, as a matter of law, find that such statements were immaterial to reasonable investors.

Id. The court found it significant that the statements related to a core aspect of Equifax’s business

and that they were made repeatedly. Id. at 1224. While the court did not list all of the statements

it considered within this category, it repeatedly cited Equifax’s statements that it had “strong data

security and confidentiality standards” and maintained “a highly sophisticated data information

network that includes advanced security, protections and redundancies.” In re Equifax Inc. Sec.

Litig., 357 F. Supp. 3d 1189, 1207 (N.D. Ga. 2019). These statements are of a character that could

be proven true or false and cross the line from puffery into material statements. Cf. Dunn v. Borta,

369 F.3d 421, 431 (4th Cir. 2004) (“‘[W]hen a proposed seller goes beyond [mere exaggeration of

the qualities which an article has], assigns to the article qualities which it does not possess, does

not simply magnify in opinion the advantages which it has but invents advantages and falsely

asserts their existence, he transcends the limits of ‘puffing’ and engages in false representations

and pretenses.’”) (quoting United States v. New S. Farm & Home Co., 241 U.S. 64, 71 (1916); In

re Massey Energy Co. Securities Litigation, 883 F. Supp. 2d 597, 614 (S.D. W. Va. 2012) (finding

“the truth or falsity” of defendant’s statements that it was an “industry leader in safety” could be

determined and therefore actionable). In contrast, Marriott’s statements that data protection was

“critical” are not specific and verifiable and do not assign a quality to Marriott’s cybersecurity that

it did not have; indeed, unlike the statements found to be actionable in Equifax, Marriott made no

characterization at all with respect to the quality of its cybersecurity, only that Marriott considered

it important.




                                                  45
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 46 of 80



       Regarding the statement that Marriott’s customers and employees have a “high

expectation” that Marriot protects their personal information, Plaintiff fails to allege any facts

suggesting that Marriott’s customers and employees did not have this expectation. Rather, the

central premise of the Complaint is that they did have an expectation that customers’ personal

information would be protected. Therefore, Plaintiff fails to allege that this statement was false.

Likewise, Plaintiff fails to allege that a reasonable investor could be misled by this statement. It

provided no guarantees of cybersecurity or that Marriott would take specific actions regarding

cybersecurity. In fact, this statement was made as part of the risk factor disclosures warning that

Marriott may not be able to protect customer data from a cyber-attack. Plaintiff provides no

allegations how a reasonable investor could reach the opposite conclusion based on this disclosure.

       Because Plaintiff fails to allege that the statements regarding protecting customer data are

false or misleading, it also fails to allege that these statements contain material omissions. Matrixx

Initiatives, Inc. v. Siracusano, 563 U.S. at 44 (“Disclosure is required under [Section 10(b) and

Rule 10b-5] only when necessary ‘to make . . . statements made, in the light of the circumstances

under which they were made, not misleading.’”) (quoting 17 CFR § 240.10b–5(b)).

                   v. Privacy Statements

       Plaintiff alleges that Marriott’s global privacy statements were false and misleading. See

¶¶ 498, 534, 571. These privacy statements were published on Marriott’s website on September

23, 2016, October 5, 2017, and September 19, 2019. Id. The allegedly false or misleading portions

of these statements are as follows:

       Security
       We seek to use reasonable organizational, technical and administrative measures
       to protect Personal Information within our organization. Unfortunately, no data
       transmission or storage system can be guaranteed to be 100% secure. If you have
       reason to believe that your interaction with us is no longer secure (for example, if




                                                 46
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 47 of 80



       you feel that the security of your account has been compromised), please
       immediately notify us in accordance with the “Contacting Us” section below.

¶ 498 (September 23, 2016, Marriott’s Privacy Statement).

       SAFE HARBOR
       In addition, Starwood is certified under the Safe Harbor privacy framework as set
       forth by the U.S. Department of Commerce, European Commission and
       Switzerland regarding the collection, storage, use, transfer and other processing of
       PII transferred from the European Economic Area or Switzerland to the U.S. Please
       note that since October 6, 2015, the European Union no longer recognizes Safe
       Harbor. Nonetheless, Starwood upholds to comply with the Safe Harbor Privacy
       Principles.

       DELETION AND RETENTION OF YOUR PERSONAL DATA
       Your personal data will be kept in a form which enables [sic] to identify you for
       no longer than it is necessary for the purposes for which we collected and use
       your data. Your personal data may be retained in certain files for a period of time
       as required by applicable law and following Starwood’s data retention policies in
       order to comply with such financial or legal requirements, to properly resolve
       disputes or to troubleshoot problems. In addition, some types of information may
       be stored indefinitely due to technical constraints, and will be blocked from further
       processing for purposes which are not mandatory by law.

       ***

       SECURITY SAFEGUARDS
       Starwood recognizes the importance of information security, and is constantly
       reviewing and enhancing our technical, physical, and logical security rules and
       procedures. All Starwood owned web sites and servers have security measures in
       place to help protect your personal data against accidental, loss, misuse, unlawful
       or unauthorized access, disclosure, or alteration while under our control.
       Although “guaranteed security” does not exist either on or off the Internet, we
       safeguard your information using appropriate administrative, procedural and
       technical safeguards, including password controls, “firewalls” and the use of up
       to 256-bit encryption based on a Class 3 Digital Certificate issued by VeriSign,
       Inc. This allows for the use of Secure Sockets Layer (SSL), an encryption method
       used to help protect your data from interception and hacking while in transit.

¶ 534 (October 5, 2017, Privacy Statement).

       Security
       We seek to use reasonable organizational, technical and administrative measures
       to protect Personal Data. Unfortunately, no data transmission or storage system
       can be guaranteed to be 100% secure. If you have reason to believe that your
       interaction with us is no longer secure (for example, if you feel that the security of



                                                47
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 48 of 80



       your account has been compromised), please immediately notify us in accordance
       with the "Contacting Us” section, below.

       Privacy Shield Certified
       Marriott International, Inc. and certain of its U.S. affiliates have certified to the
       EU-U.S. and Swiss-U.S. Privacy Shield frameworks. Our certifications can be
       found at: www.privacyshield.gov/list. For more information about the Privacy
       Shield principles, please visit: www.privacyshield.gov. Our Privacy Shield Guest
       Privacy Policy can be found here.

¶ 571 (September 19, 2018, Marriott’s Global Privacy Statement).

       Plaintiff alleges that these statements were false and misleading because at the time they

were made, Starwood’s IT systems were severely vulnerable, and the statements gave investors “a

false impression that Marriott was operating the newly-acquired Starwood systems in accordance

with relevant requirements, standards, and best practices” and “a false impression that Marriott

had made adequate preparations and dedicated adequate resources to cybersecurity.” See ¶¶ 499–

500, 535, 572–73. In addition, Plaintiff alleges the latter two privacy statements were false and

misleading because when warning of cybersecurity risks, Defendants failed to disclose critical

facts relevant to those risks “including the vulnerability of the customer data and that the Data

Breach was currently ongoing” and that Marriott was in violation of the Safe Harbor Principles

and Privacy Shield Frameworks. ¶¶ 535, 572. Finally, Plaintiff alleges that the last privacy

statement was false and misleading because Marriott had actual knowledge of the data breach at

the time. ¶ 572.

       Plaintiff fails to allege facts to plausibly infer that these statements were false or

misleading. To begin with, Marriott did not guarantee that customer data would be protected. To

the contrary, each of the privacy statements contained a disclaimer that data protection could not

be guaranteed. ¶¶ 498, 571 (“[N]o data transmission or storage system can be guaranteed to be

100% secure.”); ¶ 534 (“‘[G]uaranteed security’ does not exist either on or off the Internet.”). In




                                                48
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 49 of 80



addition, the first and third privacy statements state that Marriott “seek[s] to use reasonable”

measures to protect customers’ data. While Plaintiff alleges what it views as deficiencies in

Marriott’s cybersecurity, Plaintiff’s allegations do not support the inference that Defendants did

not seek to protect customer data with reasonable measures. Moreover, where Starwood listed

specific measures that it would take to protect customer data, “including password controls,

‘firewalls’ and the use of up to 256-bit encryption based on a Class 3 Digital Certificate issued by

VeriSign, Inc.,” there are no allegations that this was not done.

       Plaintiff’s allegations that Marriott violated the Safe Harbor and Privacy Shield

frameworks also fail to plausibly show that the privacy statements were material

misrepresentations at the time they were made. The Safe Harbor and Privacy Shield frameworks

are a set of principles that preceded the GDPR regarding EU data protection laws. ¶¶ 409–11. The

Safe Harbor Framework was in effect until 2015 and was designed to assist U.S. companies that

process personal data that is collected in the EU with complying with European privacy

regulations. Id. at ¶ 410. The E.U.-U.S. Privacy Shield Framework became effective in 2016 and

the Swiss-U.S. Privacy Shield Framework became effective in 2017. Id. at ¶ 411. Both were

designed to guide American and European companies in complying with European data privacy

requirements when transmitting customer data from Europe to the U.S. Id. The Safe Harbor and

Privacy Shield frameworks each consist of seven similar principles for companies to certify

compliance: (1) provide individuals notice regarding the collection and use of their data; (2)

provide individuals a choice regarding how the company uses the individual’s data; (3) transfer

data to a third party only if they have complied with the first two requirements; (4) take reasonable

measures to secure personal data; (5) use data only for the purpose it was collected; (6) provide

individuals with access to the individual’s personal data; and (7) have mechanisms in place to




                                                 49
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 50 of 80



enforce these requirements and remedy problems that arise in the context of the frameworks. Id.

at ¶¶ 410–11.

       Plaintiff alleges that Marriott was in violation of these principles based on findings from

the PFI report that Starwood’s systems allowed for insecure remote access, had insufficient

logging and monitoring of firewall activity and remote access, and payment cards were stored from

October 2002 to December 2018. ¶ 412. But once again, Plaintiff does not get the benefit of

hindsight to turn Marriott’s privacy statements into false statements at the time they were made

based on the findings of the PFI report. In re Under Armour Sec. Litig., 342 F. Supp. 3d at 677

(no benefit of 20/20 hindsight). This is particularly true given that Plaintiff fails to plead that any

of the Defendants authored or were aware of the contents of the privacy statements.

       Plaintiff’s allegation that the last privacy statement was false or misleading because

Defendants allegedly were aware of the data breach also fails. The last privacy statement was

made on September 19, 2018. ¶ 571. As previously discussed, Plaintiff alleges that on September

7, 2018, the IBM Guardium database alert tool discovered the data breach. ¶ 255. On September

10, 2019, Marriot brought in a third-party investigator, Crowdstrike, to perform a review of the

hacked systems. Id. By September 17, 2018, Crowdstrike determined that attackers had installed

webshells, VPN tools, and malware on Starwood’s systems, including a RAT. ¶ 255. The Board

was notified of this information by September 18, 2018. Id. It was not until November 19, 2018

that Marriott learned that encrypted files were removed that contained guests’ personal

information. Thus, the Board was aware that a cyber-attack had occurred before its September 19,

2018 privacy statement, but not the extent of the attack or that customer information had been

compromised. These allegations do not support the inference that Defendants made a false or

misleading statement by stating, “We seek to use reasonable organizational, technical and




                                                  50
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 51 of 80



administrative measures to protect Personal Data.” This is especially true when in the very next

sentence Marriott stated it could not provide a 100% guarantee that personal data could not be

compromised.

       Defendants also argue that the privacy statements do not meet Section 10(b)’s “in

connection with” requirement because they were not made in connection with the purchase or sale

of a security. “‘The Supreme Court has consistently embraced an expansive reading of § 10(b)' s

‘in connection with’ requirement.’” U.S. S.E.C. v. Pirate Inv'r LLC, 580 F.3d 233, 244 (4th Cir.

2009) (quoting SEC v. Wolfson, 539 F.3d 1249, 1262 (10th Cir. 2008)). Fraudulent activity

satisfies the in connection with requirement “whenever it ‘touches’ or ‘coincides’ with a securities

transaction.” Id. (citing Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Dabit, 547 U.S. 71, 85

(2006)); see also Superintendent of Ins. of N.Y. v. Bankers Life & Cas. Co., 404 U.S. 6, 12–13

(1971) (holding “in connection with” requirement satisfied where injury occurred “as a result of

deceptive practices touching [a] sale of securities”).

       To determine whether an alleged fraud touches or coincides with a securities transaction to

satisfy Section 10(b)’s “in connection with” requirement, the Fourth Circuit has considered four

factors:

       (1) whether a securities sale was necessary to the completion of the fraudulent
       scheme, S.E.C. v. Zandford, 535 U.S. 813, 820–21 (2002);

       (2) whether the parties' relationship was such that it would necessarily involve
       trading in securities, Rowinski v. Salomon Smith Barney Inc., 398 F.3d 294, 302–
       03 (3d Cir. 2005);

       (3) whether the defendant intended to induce a securities transaction, United Int'l
       Holdings, Inc. v. Wharf (Holdings) Ltd., 210 F.3d 1207, 1221 (10th Cir.
       2000), aff'd, 532 U.S. 588 (2001); and

       (4) whether material misrepresentations were “disseminated to the public in a
       medium upon which a reasonable investor would rely,” Semerenko v. Cendant
       Corp., 223 F.3d 165, 176 (3d Cir. 2000).



                                                 51
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 52 of 80



U.S. S.E.C. v. Pirate Inv'r LLC, 580 F.3d at 244–45. This is not an exclusive set of factors, and an

alleged fraud need not satisfy every factor in order to meet the “in connection with” requirement.

Id. Rather, these factors guide the inquiry to “help distinguish between fraud in the securities

industry and common law fraud that happens to involve securities.” Id. (citing Zandford, 535 U.S

at 820).

       Here the parties focus on the fourth factor: whether the privacy statements were

disseminated in a public medium in a way in which a reasonable investor would rely. This standard

is derived from a Second Circuit opinion, SEC v. Texas Gulf Sulphur Co., 401 F.2d 833 (2d Cir.

1968) (en banc). The Texas Gulf standard has since been refined and employed by other circuits,

including the Fourth Circuit, as follows:

       Where the fraud alleged involves public dissemination in a document such as a
       press release, annual report, investment prospectus or other such document on
       which an investor would presumably rely, the “in connection with” requirement is
       generally met by proof of the means of dissemination and the materiality of the
       misrepresentation or omission.

U.S. S.E.C. v. Pirate Inv'r LLC, 580 F.3d at 249 (quoting Rana Research, Inc., 8 F.3d at 1362;

citing Wolfson, 539 F.3d at 1262; Semerenko, 223 F.3d at 176.). This standard has been applied

to, for example, investment research reports from a reputable broker, prospectuses, sales and

marketing materials at brokerage houses and other points of sale, SEC filings, and detailed drug

advertisements published in sophisticated medical journals. Id. at 250 (collecting cases). As the

Fourth Circuit explained, “[a]t its core, the Texas Gulf standard is about notice—attaching liability

under the securities laws for statements made in any medium, no matter how tangentially related

to the securities markets, would run the risk of roping in speakers who had no idea that their

conduct might implicate Section 10(b).” In other words, “by requiring that misstatements be

communicated in a medium upon which a reasonable investor would rely, the Texas Gulf standard




                                                 52
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 53 of 80



protects these unknowing speakers from liability and ensures that there is a sufficient nexus

between the misrepresentations and the securities sales that they induce to satisfy the Supreme

Court's command that the fraud and securities sales ‘coincide.’” Id. at 250–51.

       The question here is whether reasonable investors would rely on Marriott’s privacy

statements on its website to create a sufficient nexus between the alleged misrepresentations in the

privacy statements and the purchase of securities.

       Defendants answer no, pointing to In re LifeLock, Inc. Sec. Litig., 690 F. App'x 947, 953–

54 (9th Cir. 2017). In that case, the Ninth Circuit held that advertisements describing LifeLock’s

membership benefits for identity theft protection and comparing its services to other forms of

credit monitoring and credit card protection, as well as a statement on its website that it takes “fast

action” to alert its subscribers to possible identity theft, were not probative of securities fraud. In

re LifeLock, Inc. Sec. Litig., 690 F. App'x at 953–54. The Ninth Circuit noted that “[t]hese three

ads might have some probative value in an action based on consumer protection laws, but they

have none in a case alleging investor fraud.” Id.

       Plaintiff disagrees and cites Equifax, in which the court found that a statement on Equifax’s

website that it “takes great care to ensure that we use and process personal data in ways that comply

with applicable regulations and respects individual privacy,” along with similar statements, were

actionable under Section 10(b). In re Equifax Inc. Sec. Litig., 357 F. Supp. 3d at 1227. The court,

however, did not discuss Section 10(b)’s “in connection with” requirement when making this

determination. See id. In other cases, statements posted to a website were found to be actionable.

See S.E.C. v. Enterprises Sols., Inc., 142 F. Supp. 2d 561, 577 (S.D.N.Y. 2001); S.E.C. v.

StratoComm Corp., 2 F. Supp. 3d 240, 259 (N.D.N.Y. 2014).




                                                  53
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 54 of 80



       Although I am skeptical that Plaintiff’s allegations support the inference that a reasonable

investor would rely on Marriott’s privacy statements when purchasing securities, I need not reach

this conclusion as a matter of law. Rather, for the reasons discussed above, Plaintiff fails to allege

facts to plausibly infer that the privacy statements themselves were false or misleading to a

reasonable investor. Because Plaintiff fails to allege that the privacy statements are false or

misleading, it also fails to allege that they contain material omissions. Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. at 44 (“Disclosure is required under [Section 10(b) and Rule 10b-5] only

when necessary ‘to make . . . statements made, in the light of the circumstances under which they

were made, not misleading.’”) (quoting 17 CFR § 240.10b–5(b)).

                  vi. SOX Certifications

       Plaintiff alleges that certifications Mr. Sorenson and Ms. Oberg signed under the Sarbanes-

Oxley Act of 2002 (“SOX”) were false and misleading because they certified the risk factor

disclosures. ¶¶ 462, 487, 496, 507, 517, 524, 532, 541, 555, 562, 569, 589. These disclosures

state, for example:

       I have reviewed this annual report on Form 10-K of Marriott International, Inc.;
       Based on my knowledge, this report does not contain any untrue statement of a material
       fact or omit to state a material fact necessary to make the statements made, in light of
       the circumstances under which such statements were made, not misleading with respect
       to the period covered by this report. . . .

¶ 462. Because neither the risk factor disclosures nor other statements identified by Plaintiff in

Marriott’s SEC filings were false or misleading or contained material omissions, Plaintiff’s

allegations regarding the SOX certifications fail.

           b. Scienter

       Plaintiff’s claims must be dismissed for a second reason: even assuming that Defendants

made material misrepresentations or omissions, Plaintiff fails to adequately allege scienter. To

meet the scienter requirement for a Section 10(b) and Rule 10b–5 claim, a plaintiff “must show


                                                 54
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 55 of 80



that the defendant acted with ‘a mental state embracing intent to deceive, manipulate, or defraud.’”

Zak v. Chelsea Therapeutics Int'l Ltd., 780 F.3d 597, 606 (4th Cir. 2015) (quoting Tellabs v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 319 (2007)). In the Fourth Circuit, “a plaintiff must allege

that the defendant made the misleading statement or omission intentionally or with ‘severe

recklessness’ regarding the danger of deceiving the plaintiff . . . A showing of mere negligence

will not suffice.” Teachers’ Ret. Sys. of LA v. Hunter, 477 F.3d 162, 183–84 (4th Cir. 2007)

(quoting Ottmann v. Hanger Orthopedic Group, Inc., 353 F.3d 338, 343–44 (4th Cir. 2003)

(internal citation omitted). To meet the level of recklessness required under this standard, an act

must be “‘so highly unreasonable and such an extreme departure from the standard of ordinary

care as to present a danger of misleading the plaintiff to the extent that the danger was either known

to the defendant or so obvious that the defendant must have been aware of it.’” Matrix Cap. Mgmt.

Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 181 (4th Cir. 2009) (quoting Pub. Employees' Ret.

Ass'n of Colo. v. Deloitte & Touche LLP, 551 F.3d 305, 313 (4th Cir.2009)); see also Lerner v.

Nw. Biotherapeutics, 273 F. Supp. 3d 573, 594 (D. Md. 2017).

       The PSLRA heightened the requirements for pleading scienter. Whereas Federal Rule of

Civil Procedure 9(b) only requires a person’s state of mind to “be alleged generally,” the PSLRA

requires a plaintiff to allege particularized facts leading to a “strong inference” of scienter. 15

U.S.C. § 78u-4(b)(2). To qualify as strong, “an inference of scienter must be more than merely

plausible or reasonable—it must be cogent and at least as compelling as any opposing inference

of nonfraudulent intent.” Tellabs, 551 U.S. at 314. This requires a court to “engage in a

comparative evaluation; it must consider, not only inferences urged by the plaintiff . . . but also

competing inferences rationally drawn from the facts alleged.” Id. The evaluation must be holistic,

considering “whether all of the facts alleged, taken collectively, give rise to a strong inference of




                                                 55
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 56 of 80



scienter, not whether any individual allegation, scrutinized in isolation, meets that standard.” Id.

at 323 (emphasis in original). “[T]he inference of scienter must be more than merely ‘reasonable’

or ‘permissible’—it must be cogent and compelling, thus strong in light of other explanations.”

Id. at 324. Therefore, a complaint will survive “only if a reasonable person would deem the

inference of scienter cogent and at least as compelling as any opposing inference one could draw

from the facts alleged.” Id. This pleading requirement applies to the state of mind of each of the

Individual Defendants. See Teachers’ Ret. Sys. of LA v. Hunter, 477 F.3d at 183–84. Because

Defendant Marriott is a corporation, Plaintiff “must allege facts that support a strong inference of

scienter with respect to at least one authorized agent of the corporation, since corporate liability

derives from the actions of its agents.” Id. For forward-looking statements, the required level of

scienter is “actual knowledge.” 15 U.S.C. § 78u–5(c)(1)(B); see Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. at 48 n.14.

       Here Plaintiff argues that a strong inference of scienter is established through confidential

witness allegations, internal documents during and after the breach was discovered, violations of

data security standards, Defendants’ involvement in the merger, and the magnitude of the breach.

Examining each of these allegations and considering them holistically with opposing inferences

demonstrates that Plaintiff fails to plead a strong inference of scienter for any of the Defendants.

                    i. Confidential Witness Allegations

       Plaintiff includes in its complaint statements from seven confidential witnesses who were

former employees of Marriott or Starwood. “When the complaint chooses to rely on facts provided

by confidential sources, it must describe the sources with sufficient particularity to support the

probability that a person in the position occupied by the source would possess the information

alleged or in the alternative provide some other evidence to support their allegations.” Teachers'




                                                 56
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 57 of 80



Ret., 477 F.3d at 174 (internal citation and quotation marks omitted). However, “‘[o]missions and

ambiguities count against’ an inference of scienter because a complaint's factual allegations must

be stated with particularity.” Yates v. Mun. Mortg. & Equity, LLC, 744 F.3d at 885–86 (quoting

Tellabs, 551 U.S. at 326). And “courts should steeply discount allegations from confidential

sources that lack sufficient indicia of reliability.” Id. (citing Institutional Investors Grp. v. Avaya,

Inc., 564 F.3d 242, 263 (3d Cir. 2009)).          Here Plaintiff describes the position, period of

employment, responsibilities, and supervisors for each confidential witness. I find the allegations

regarding the confidential witnesses as credible and, for the purposes of this motion, consider them

to be true.

        The confidential witness allegations largely focus on the sufficiency of Marriott’s

cybersecurity.   For example, Confidential Witness 1 (“CW 1”), a Software Developer and

Technical Lead employed by Marriott from May 2005 to March 2018, stated that it was apparent

to some that Starwood did not invest in its IT equipment because it was old. ¶¶ 64, 156.

Confidential Witness 2 (“CW 2), a Senior Global Cyber-Security Consultant employed by

Starwood from September 2014 to December 2015, stated that Starwood used an antiquated

version of the Oracle application portal. ¶¶ 13, 65. The Oracle Application portal is a web-based

application that enables users to access content areas, external websites, and other applications

including the Starwood Reservation and SPG Loyalty Points systems. ¶¶ 13, 154. CW 2 stated

that Starwood did not pay Oracle for support so updates or patches to prevent hacking were not

implemented. This left the Oracle portal seven years past its end of life. Id. Further, CW 2 stated

that customer user and employee user IDs and passwords were stored in Starwood databases “in

the free and clear” and the passwords were not encrypted. ¶ 159. According to CW 2, Starwood

was not properly providing security log monitoring for its more than 800 servers, Starwood lacked




                                                  57
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 58 of 80



Privilege Access Management (“PAM”) tools to store application and database service account

credentials, and Starwood’s IT security staff of about five people at the time was insufficient to

protect against vulnerabilities and incidents. ¶¶ 14, 160, 161, 169.

       The Confidential Witnesses also described the integration of Starwood and Marriott’s

systems. CW 1 said that he did not think anyone at Marriott appreciated how long the integration

would take. ¶ 209. Confidential Witness 6 (“CW 6”), a Director of Network Services employed

by Marriott from February 2014 to March 2018, stated that Marriott’s existing system could not

handle the IT integration, and that Marriott did not forecast the costs of the integration or they

were greater than expected. ¶¶ 69, 191. He said that because the IT integration was more

expensive than anticipated, increased budgets for IT integration were presented to the board. ¶¶

216–17.

       But some of the Confidential Witness allegations show that Marriott did invest in elements

of its cybersecurity. CW 1 stated that “Marriott invested a lot of resources into the tokenization

process” with their customers’ credit card information. ¶ 171. Though here Plaintiff points out

that while Marriott invested in tokenization, Starwood had no tokenization at all. Id. Confidential

Witness 5, (“CW 5”), a Senior Director at Marriott’s corporate headquarters from the start of the

Class Period through early 2017, stated that the due diligence process was “extremely detailed”

and ultimately the decision was made to dispose of almost all of Starwood’s system with the “sole

exception” of Starwood’s loyalty rewards system, which they wanted to migrate, because

Marriott’s IT leadership believed there was a high likelihood of threat. ¶¶ 175–80.

       In large part the Confidential Witnesses criticized Marriott’s IT decisions and the

allegations suggest that they would have made different decisions regarding Marriott’s

cybersecurity. For example, Starwood used Symantec for its Security Incident Event Management




                                                58
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 59 of 80



(“SIEM”) process, which collects and aggregates log data for Starwood’s servers. CW 2 did not

believe this was sufficient and recommended IBM’s SIEM tool instead. ¶¶ 160–61. CW 2 also

stated that he recommended that Starwood implement an Identity Access Management system to

secure their applications and databases and PAM Service Accounts, but instead of spending $10

to $20 million for a new system roll out, Starwood chose a quicker and cheaper option called

“salted hash” to encrypt user passwords. ¶ 165. CW 2 stated that, at best, salted hash would just

slow down rather than stop attackers and hackers from gaining access to passwords. Id. CW 1

said that Marriott did not have enough money to invest in IT security because they spent so much

on the acquisition, and that Marriott frequently would pull resources from other teams to assist

with IT security. ¶¶ 207, 210. At the same time, CW 1 said that Marriott made the decision to

purchase “ridiculously expensive” hardware that CW 1 believed was not needed for the IT

integration. ¶ 208. CW 1 said that 99% of the IT decisions at Marriott came down to a financial

expense consideration. ¶¶ 211–12.

       Along this same theme, CW 6 stated that the project to integrate Starwood’s IT systems

into Marriott was in three phases. The first phase, while bidding for Starwood was ongoing,

consisted of Virtual Private Network tunnels, which were low-cost, encrypted connections that

allowed Starwood to send information to Marriott. The second phase involved building circuits

between Starwood and Marriott’s data centers to transfer data. To do so, CW 6 said that Starwood

and Marriott chose a lower-cost, higher-risk option over a higher-cost, more secure option. Phase

3 involved firewalling Starwood’s systems.        Marriott built firewalls around almost all of

Starwood’s properties, but not its data centers. CW 6 described this as a compromise approach.

CW 6 also described a change in culture as different IT leadership took charge of the project during

these phases. ¶¶ 194–99.




                                                59
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 60 of 80



       None of the Confidential Witness allegations are regarding Defendants deceiving

investors. Besides CW 5, who reported to Mr. Hofmeister, none of the Confidential Witnesses

reported to the Defendants. And none of the Confidential Witness allegations are regarding what

any of the Individual Defendants actually knew about Marriott’s cybersecurity or the falsity of any

statements.

       Some of the Confidential Witnesses speculate about what the Individual Defendants or

Marriott as an entity may have known. CW 1 stated that he believes Marriott’s senior executives

should have seen or been aware of weaknesses in Starwood’s systems because they were so old

and that he did not see how Marriott’s senior executives could not have known because replacing

IT hardware was a capital expenditure that would have to be approved by senior management. ¶

183. CW 6 said that Starwood told Marriott that Starwood’s IT security was inferior to Marriott’s.

¶ 191. CW 5 stated that the primary reason that Starwood was looking to be acquired was that its

Oracle application portal was beyond being patched and would cost hundreds of millions of dollars

to fix and that Marriott knew this. ¶¶ 15, 153. CW 5 also stated that as part of the leadership team,

he participated in various team meetings in which “all the senior technical leadership participated”

and that Marriott was aware of Starwood’s security flaws before, during, and after the acquisition.

¶¶ 19, 175, 176. Confidential Witness 7 (“CW 7”), a Director of Engineering/IT at one of

Marriott’s overseas locations, stated that he was on a conference call in late 2016 or early 2017

soon after Starwood was acquired, in which Mr. Hoffmeister allegedly communicated that Marriott

did not have a strong strategy to merge the Starwood and Marriott systems within the declared

deadline of end of 2018, but that the target date was going to be met no matter what. ¶¶ 70, 206.

       Taken together, these Confidential Witness allegations support the inference that Starwood

had cybersecurity deficiencies. The allegations also support an inference that individuals at




                                                 60
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 61 of 80



Marriott were aware of various deficiencies, but fall short of an inference that the Individual

Defendants were aware of any specific deficiency. While some of the allegations support the

inference that Marriott did not adequately address Starwood’s cybersecurity deficiencies, the

allegations also support the inference that Marriott was spending significant time and resources

conducting due diligence and investing in cybersecurity, even if the ultimate decisions were not

the same as would be made by the Confidential Witnesses. None of the allegations are regarding

any allegedly false or misleading statements that Defendants made or demonstrate that Defendants

made any statements with actual knowledge or reckless disregard that any statements were false

or misleading. Thus, the Confidential Witness allegations fail to support a strong inference of

scienter for any of the Defendants.

                  ii. Internal Documents

       Plaintiff argues that Marriott’s internal documents support a strong inference of scienter.

First, Plaintiff points to several cybersecurity assessments that were completed while the breach

was occurring. In March 2016, Pricewaterhouse Coopers (“PwC”) conducted a “penetration test”

of Marriott’s systems and was able to successfully gain access to them. CW 1 stated that these

findings were presented to the Board, including the Audit Committee and Mr. Sorenson and Mr.

Hoffmeister. ¶ 215.

       A Marriott internal report from July 18, 2016, titled, “Marriott IT Infrastructure & Security

Business Cases” described several cybersecurity risks with Starwood’s systems. Specifically, the

report stated that Starwood did not have a SIEM process in place to monitor IT security events for

the guest reservation database; Starwood did not monitor and report on the company’s state of

security; Starwood did not have visibility on malware on its out-of-date systems; and Starwood

did not use tokenization or point-to-point encryption on its systems. ¶ 219.




                                                61
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 62 of 80



       After the merger closed, Marriott commissioned PwC to conduct a “Starwood

Cybersecurity Assessment,” which was presented to the Board at the February 10, 2017 Board

meeting. PwC found vulnerabilities in Starwood’s systems including: lack of an “enterprise-wide

security governing body directing strategic and tactical decisions based on business need;” lack of

adequate network segmentation that could allow malicious actors to move from a single, initial

point of entry to other data-storing systems; (3) non-compliance or deviations from configuration

standards, including that Starwood’s brand standards did not mandate PCI compliance; and (4)

that Starwood’s cybersecurity practices had “not reached the maturity level expected from an

organization that fits Starwood’s risk profile.” ¶¶ 220, 314–15.

       Later in 2017, Marriott commissioned PwC to provide an assessment of the integration up

to that point. PwC advised Marriott that the combined network needed upgrades and to develop

an Enhanced Security Administrative environment to lock down and isolate privileged accounts

to only authorized individuals. ¶ 221.

       In 2018, Marriott commissioned the consulting firm Protiviti to perform a penetration test

of Starwood’s system holding payment card data. Protiviti found “19 critical or high priority

vulnerabilities, 32 medium, and 28 low priority issues.” Protiviti was also able to capture domain

administrator credentials and as a result “Protiviti was in complete control of the Starwood

networks.” ¶¶ 222–23.

       These allegations support the inference that Defendants were aware of cybersecurity

deficiencies in Marriott’s systems. But they also support an inference that Marriott was taking

cybersecurity seriously, actively commissioning assessments and audits of Marriott’s and

Starwood’s systems. These assessments do not support the inference that Defendants were aware




                                                62
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 63 of 80



of or ignored the data breach, which was already underway by the time these reports were

commissioned and was not identified by any of the cybersecurity audits.

       Plaintiff also points to unseen documents that were cited in the complaint filed in the

Delaware Chancery Court discussed above. According to Marriott’s Board Minutes from August

7, 2014, Mr. Sorenson and other board members discussed recently publicized data breach

incidents, including the Target data breach, and received a presentation titled “Security Overview”

detailing recent cybersecurity incidents at other companies. ¶ 302. Plaintiff goes on to cite the

Delaware Chancery Court plaintiffs’ statement that nonetheless the board failed to retain the

services of an outside analyst or consultant to audit any cybersecurity risks Starwood brought to

the merger. ¶ 302. But as just described, the Plaintiff’s own complaint in this case contradicts this

statement, detailing several cybersecurity assessments commissioned by Marriott.

       Marriott’s Board minutes from February 12, 2016 indicate that Ms. Oberg gave a

presentation on risks facing Marriott to the Board, which showed that the Board ranked

cybersecurity as the number one risk facing Marriott in 2016. ¶ 305. At the February 8, 2017

Audit Committee meeting, the Audit Committee was informed by its consultant Ernst & Young

about the increased risk of cybersecurity and that the Audit Committee was expected to understand

the business implications of cyber risks and the appropriateness of Marriott’s cybersecurity risk

disclosures required by the SEC. ¶ 310. During the February 10, 2017 Board meeting, the Board

ranked cybersecurity as the second biggest risk facing Marriott in 2017 and stated that continuous

efforts to identify and mitigate risks were required. ¶ 311. The Board also received a presentation

titled, “Marriott Cybersecurity Report,” which showed 51 hospitality companies, including HEI,

Mandarin, Hilton, and Starwood, had experienced data breaches in the last several years. ¶ 313.




                                                 63
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 64 of 80



       Like the allegations regarding Marriott’s cybersecurity assessments, these allegations

support the inference that Defendants were aware of cybersecurity deficiencies in Marriott’s

systems. But here again they also support an inference that Marriott was taking cybersecurity

seriously, with its Board ranking cybersecurity as a top risk facing the company and

commissioning several audits of Marriott’s IT systems. None of the allegations are regarding any

allegedly false or misleading statements that Defendants made or demonstrate that Defendants

made any statements with actual knowledge or reckless disregard that any statements were false

or misleading. Thus, the Marriott internal documents fail to support a strong inference of scienter

for any of the Defendants.

                  iii. Cybersecurity “Red Flags”

       Plaintiff alleges that various cybersecurity “red flags” throughout the class period support

a strong inference of scienter. See ¶¶ 611–14. First, Plaintiff points to several incidents apart from

the data breach in which RAM-scraper malware, a type of malware that searches for strings of data

that look like credit card numbers and saves them to a text file for exfiltration, was found on

Starwood systems. ¶¶ 341, 611. Specifically, RAM-scraper malware was found on Starwood

systems on November 20, 2015, five days after the merger was announced. ¶ 361. Starwood

stated that this breach was contained by Starwood prior to the merger announcement and Marriott

stated that it was aware of the breach. ¶ 362. RAM-scraper malware was also found in Starwood

systems in November 2016, two months after the close of the merger. ¶ 363. And during Verizon’s

forensic investigation following the data breach, it discovered evidence of additional installation

and execution of RAM-scraper malware between December 31, 2016 and January 20, 2017, and

between January 9, 2017 and October 19, 2018. ¶¶ 364–65. Plaintiff alleges that had Marriott




                                                 64
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 65 of 80



installed a proper malware detection system, it would have discovered at least one aspect of the

data breach within two months of closing instead of two years later. ¶ 366.

       Second, Plaintiff points to cybersecurity incidents that happened at other companies,

including other hospitality companies. ¶ 612. Specifically, Plaintiff alleges that there were at least

twelve breaches of companies in the hospitality industry involving payment card data and/or

personal information, and, as noted above, during the February 10, 2017 Board meeting, Mr.

Sorenson and the Audit Committee were presented with information on more than 50 data breaches

in 2015 and 2016. Id. Plaintiffs allege this should have put Defendants on notice of the heightened

risk of a potential data breach.

       Plaintiff alleges that these past breaches of Starwood’s systems and cybersecurity incidents

at other companies put Defendants on notice of the heightened risk of a data breach at Starwood,

and this supports a strong inference of scienter. ¶ 614. These allegations do support an inference

that Defendants should have been aware of the risk of a cyber-attack on Starwood’s systems. But

these allegations do not support an inference that any of Defendants’ statements were made with

knowledge or with reckless disregard that they were false or misleading. To the contrary, as

discussed above, Marriott repeatedly disclosed that it was at risk of a cyber-attack. See, e.g., ¶¶

485, 494, 505. And none of the other statements alleged to be false or misleading suggests the

contrary. Therefore, these allegations do not support a strong inference of scienter.

                   iv. Alleged Violations of Data Security Standards

       Plaintiff alleges that Defendants’ violations of data security standards based on the PFI

report support a strong inference of scienter. ¶ 599. The PFI report is a summary of Verizon’s

forensic investigation following the data breach. ¶¶ 330–31. Plaintiff includes a detailed summary

of the findings of the PFI report and attaches the report to its Complaint. See ¶¶ 330–80; ECF No.




                                                 65
         Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 66 of 80



609-1. At its core, Plaintiff alleges that the PFI report found four conditions that existed at the

time of the attack that enabled the intrusion, or contributed to the effects of the intrusion:

          (1) Starwood’s system allowed for insecure remote access, meaning the network
         itself was not protected from simple attacks;

         (2) Starwood either lacked or had insufficient access/query and firewall logging,
         which meant there was insufficient, or a lack of, data for Starwood or Marriott to
         monitor;

         (3) Starwood lacked monitoring and logging of remote access, meaning that there
         was no one assigned to monitor who was accessing the systems; and

         (4) Starwood inadvertently stored payment account numbers on systems and in
         databases that were not designated for the storage of payment account numbers,
         which meant that Starwood was leaving sensitive data exposed for attackers to
         access.

¶ 335.

         Plaintiff alleges that the findings of the PFI Report show that Marriott was in violation of

multiple data security standards. First, Plaintiff alleges that Marriott violated PCI DSS standards.

¶¶ 367–70. The PCI DSS standards are the information security standards for organizations that

handle branded credit cards from the major credit card companies, which Marriott was subject to

as a credit card payment merchant and processor. ¶ 104. Plaintiff alleges that Marriott violated

PCI DSS requirements to “(1) restrict traffic from untrusted networks and hosts; (2) render

cardholder data unreadable anywhere it is stored; (3) secure administrative and remote access with

multi-factor authentication; and (4) implement automated audit trails for actions taken by users

with root or administrative privileges.” ¶ 368.

         Second, Plaintiff alleges that Marriott violated principles of the Internal Control-Integrated

Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission

(the “COSO Framework”). ¶¶ 389–98. Plaintiff states that Marriott claimed that it used the COSO

framework to evaluate the effectiveness of its internal controls on its Form 10-k filings. ¶ 389.



                                                  66
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 67 of 80



Plaintiff alleges that the COSO Framework requires Marriott to assess risks, create an information

and communication system, establish monitoring activities, and establish a system of internal

controls.   ¶¶ 390–95.   Plaintiff alleges that they failed to meet these standards and most

significantly failed to identify and assess changes that could significantly impact the Company’s

systems and were severely reckless in failing to develop control activities over technology to

achieve the Company’s business objectives. Id.

       Third, Plaintiff alleges that Marriott violated the Federal Trade Commission (“FTC”) Act

and the National Institute of Standards and Technology Cybersecurity Framework (“NIST-CSF”)

standards. ¶¶ 399–404. Section 5 of the FTC Act requires corporations to refrain from unfair or

deceptive trade practices. I previously held that the Consumer Plaintiffs adequately alleged that

Section 5 of the FTC Act imposed a duty on Marriott to protect its customers’ personal identifying

information in a separate track of this MDL. See In re Marriott Int'l, Inc., Customer Data Sec.

Breach Litig., 440 F. Supp. 3d 447, 478–82 (D. Md. 2020). Here Plaintiff alleges that the contours

of this duty include the 2015 FTC Guide, Start with Security, the FTC’s 2015 settlement with

Wyndham Hotels regarding three separate data breaches it suffered, and the NIST-CSF standards,

which were endorsed by the FTC in 2017 as a good source of fundamental security practices. ¶¶

399–401. Plaintiff argues that Marriot violated the FTC Act and these standards based on the PFI

report’s observations, including that Marriott had insecure remote access, insufficient logging of

firewall activity, insufficient monitoring and logging of remote access activity, and storage of

payment account numbers and card data in clear text. ¶¶ 399, 404.

       Fourth, Plaintiff alleges that Marriott violated requirements of the EU’s GDPR. ¶¶ 405–

08. Plaintiff cites a notice by the United Kingdom’s Information Commissioner’s Office, an

independent authority that enforces the GDPR, that it intends to fine Marriott for violating the




                                               67
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 68 of 80



GDPR and failing to perform adequate due diligence during the merger. ¶ 405. Plaintiff alleges

that Marriott violated the GDPR by the PFI Report’s observations that Marriott had insecure

remote access, insufficient logging of firewall activity, insufficient monitoring and logging of

remote access activity, and storage of payment account numbers and card data in clear text. ¶ 408.

       Fifth, Plaintiff alleges Marriott violated the U.S.-EU Safe Harbor Framework and the EU-

U.S. Privacy Framework and the Swiss-U.S. Privacy Shield Framework. ¶¶ 409–12. Plaintiff

alleges that Starwood stated on its website that its data security practices were in compliance with

the U.S.-EU Safe Harbor Framework and Marriott stated on its website that it followed the Privacy

Shield Frameworks. ¶ 409. As discussed above, these frameworks were predecessors to the EU’s

GDPR and were designed to assist U.S. companies in complying with European privacy

regulations. ¶¶ 409–11. Once again, Plaintiff alleges that Marriott violated these standards by the

PFI Report’s observations that Marriott had insecure remote access, insufficient logging of firewall

activity, insufficient monitoring and logging of remote access activity, storage of payment account

numbers and card data in clear text, and storage of some payment card information for more than

sixteen years. ¶ 412.

       Finally, Plaintiff alleges that Marriott was in violation of best practices as described in

several articles regarding data security published in the journal of The Information Systems Audit

and Control Association (“ISACA”).         ¶¶ 413–21 (citing Bostjan Delak & Marko Bajec,

Conducting IS Due Diligence in a Structured Model Within a Short Period of Time, ISACA J.

Volume 4 (2014); Jeimy J. Cano, Cyberinsurance—The Challenge of Transferring Failure in a

Digital, Globalized World, ISACA J. Volume 5 (2015); Vipin Arora, Deepak Khazanchi,

Evaluating IT Integration Risk Prior to Mergers & Acquisitions, ISACA J. Volume 2 (2016)).

Plaintiff alleges that these articles provide exemplars for how due diligence should have been




                                                68
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 69 of 80



conducted, including that the CEO should be accountable for the Information Security due

diligence process, the CIO should be responsible for conducting the due diligence, and that the due

diligence process should properly evaluate business risks including cybersecurity. ¶¶ 414–20.

Plaintiff alleges that Marriott failed to meet these exemplar practices by failing to properly assess

and mitigate the risk to Marriott in operating Starwood’s systems, failing to adequately protect

customers’ personal data, and failing to adequately monitor and log firewall activity and remote

access. ¶¶ 417–19.

       Taken together, Plaintiff pleads that these alleged violations of cybersecurity standards and

the findings of the PFI Report support a strong inference of scienter. Specifically, Plaintiff alleges

that these failures constitute a knowing or severely reckless disregard for the true state of

Starwood’s systems by Defendants when they made statements and omitted information to the

market. ¶¶ 598–602.

       The allegations support an inference that Starwood’s cybersecurity was deficient and failed

to meet various cybersecurity standards and best practices. But the findings of the PFI report,

including that Marriott had insecure remote access, insufficient logging of firewall activity,

insufficient monitoring and logging of remote access activity, and storage of payment account

numbers and card data in clear text, which Plaintiff repeatedly cites to support its allegations that

Marriott violated various cybersecurity standards, say nothing at all about any of the individual

Defendants or what they knew at the time the allegedly false or misleading statements were made.

Just as Plaintiff cannot allege that a statement was false or misleading based on hindsight, it cannot

plead scienter by hindsight. Cf. Doshi v. Gen. Cable Corp., 823 F.3d 1032, 1044 (6th Cir. 2016)

(allegations that “[h]ad the defendants properly used the COSO framework . . . they would have

known about accounting errors” on a timely basis “amount to impermissible fraud by hindsight”




                                                 69
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 70 of 80



and “cannot give rise to a strong inference of scienter.”). Therefore, these allegations fail to

support a strong inference of scienter for any of the Defendants.

                   v. Magnitude of the Breach

       Plaintiff alleges that the size, scope, and duration of the data breach support a strong

inference of scienter. ¶¶ 320–25, 617–20. The PFI report found that the data breach went

undetected for more than 1,500 days, including more than 700 days while under Marriott’s

ownership and control. ¶ 617. The attackers used 17 different accounts to steal the personal

information of 380 million people. ¶¶ 617–20. Plaintiff refers to the data breach as the second

largest data breach in history. ¶ 618. Plaintiff pleads that these allegations support a strong

inference of scienter. ¶ 620.

       The scope and duration of the data breach do not support an inference that Defendants

knew of the data breach, though it could support an inference that they should have known sooner.

However, Plaintiff’s allegations also support the inference that the attackers effectively and

intentionally concealed the hack, as neither Marriott nor its outside experts and consultants which,

as Plaintiff alleges, conducted multiple cybersecurity assessments, identified the breach sooner.

Therefore, these allegations do not support a strong inference of scienter. See In re Constellation

Energy Grp., Inc. Sec. Litig., No. CIV. CCB-08-02854, 2012 WL 1067651, at *7 (“[C]alling a

problem ‘long-standing’ does not necessarily suggest that knowledge of the problem was long-

standing, and knowledge is the ultimate touchstone for the purpose of determining recklessness.”).

                  vi. Defendants’ Positions and Involvement in Merger

       Finally, Plaintiff alleges the positions and backgrounds of the Individual Defendants

support a strong inference of scienter. ¶¶ 621–33. Plaintiff alleges that Mr. Sorenson, as CEO and

a member of the Board, was personally involved in the merger. ¶ 621. Mr. Sorenson had numerous




                                                70
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 71 of 80



meetings with Starwood executives and Marriott’s Board to stay informed about the merger

process. Id. According to the best practices in one of the ISACA publications, Plaintiff also alleges

that as CEO, Mr. Sorenson should have been intimately involved with the due diligence process.

Id. Further, Plaintiff alleges that Mr. Sorenson was known to be “hands on” regarding Marriott’s

merger activity and formerly was a mergers and acquisitions partner with Latham & Watkins. ¶

623. Plaintiff alleges that this information provides further evidence that Mr. Sorenson knew or

was at least severely reckless in not knowing about Starwood’s cybersecurity deficiencies and

risks. ¶¶ 622–23.

       Plaintiff alleges that Ms. Oberg, as CFO, presented to the board three times during the class

period regarding cybersecurity risks. ¶ 624. In addition, by virtue of her role, Plaintiff alleges that

Ms. Oberg would have been informed regarding the decision to perform information security due

diligence and reported the results to the board. ¶ 625. Plaintiff also alleges that as a member of

the Board and Marriott’s senior management, Marriott was aware of cybersecurity risks facing

Marriott. ¶ 626. Plaintiff alleges that this information provides further evidence that Ms. Oberg

knew or was at least severely reckless in not knowing about Starwood’s cybersecurity deficiencies

and risks. ¶¶ 624–26.

       For Mr. Hoffmeister, Plaintiff alleges that as CIO, he was deeply involved in the merger

and integration process. ¶ 629. And as CIO, Mr. Hoffmeister was responsible for overseeing the

people, processes, and technologies within Marriott’s IT organization and preserving Marriott’s

digital assets. ¶¶ 630–32. Plaintiff alleges that this supports a strong inference of scienter. ¶ 632.

       Plaintiff alleges Mr. Bauduin, as CAO and signatory of Marriott’s Form 10-Qs, 10Ks, and

8-Ks, was responsible for reviewing the statements in those filings. ¶ 633. As such, he would




                                                  71
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 72 of 80



have been involved in or informed of the due diligence and integration process, and was also

named a manager of Starwood at the end of the merger. Id.

       Plaintiff does not plead separate allegations of scienter for Defendants Bush, Henderson,

Kellner, Muñoz, and Lewis, but addresses them collectively as members of the Audit Committee.

¶¶ 627–28. As members of the Audit Committee, Plaintiff alleges that these Defendants were

provided with information regarding the deficiencies in Starwood’s systems, were aware of their

responsibilities to disclose risks regarding cybersecurity, and had actual knowledge of the breach

ten weeks before it was disclosed to the public. Id.

       Finally, Plaintiff alleges that as a corporation, Marriott acted with scienter by virtue of the

scienter of the Individual Defendants, and the statements of other company officials. ¶ 634.

       I consider these allegations as part of my holistic assessment. See Yates v. Mun. Mortg. &

Equity, LLC, 744 F.3d at 890.       These allegations support an inference that the Individual

Defendants should have known that Starwood’s systems had cybersecurity deficiencies. But

without “additional detailed allegations” regarding the Individual Defendants, they do not establish

an inference, let alone a strong one, that any of the Individual Defendants knew or was reckless in

not knowing that any of their statements were false or misleading. Id.; see also Lerner v. Nw.

Biotherapeutics, 273 F. Supp. 3d at 593–94 (colleting cases and noting, “Courts have routinely

held that corporate executives' access to information and internal affairs is not enough to

demonstrate scienter under the PSLRA.”)

                 vii. Countervailing Inferences of Innocence

       In addition to weighing the inferences above, I must also consider countervailing inferences

of innocence from the Complaint. Yates v. Mun. Mortg. & Equity, LLC, 744 F.3d at 885.




                                                 72
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 73 of 80



       First, Defendants argue that Plaintiff’s failure to plead any plausible fraudulent motive or

insider stock sales weighs against a finding of scienter. The absence of an alleged motive is not

fatal to a complaint. Tellabs, 551 U.S. at 325. Nonetheless, courts have considered the lack of

motive as a relevant circumstance. For example, in Sgarlata v. PayPal Holdings, Inc., the

Northern District of California found that the lack of an alleged motive cut against an inference of

scienter in connection with a data breach of a Paypal-owned company. 409 F. Supp. 3d 846, 859

(N.D. Cal. 2019). The court explained:

       The weakness of any inference of scienter is underscored by the lack of any obvious
       incentive to mislead. There is no allegation of motivation – e.g., that Defendants
       sold stock during the Class Period or that any of the individual defendants stood to
       gain a profit from the alleged wrongdoing. Nor is there any satisfying explanation
       of what benefit Defendants hoped to gain by delay[ing] disclosure of the full scope
       of the breach by three weeks. This was not like overestimating financial
       performance of a company with the hope and possibility that financial fortunes
       might improve and thereby mask an otherwise misleading statement. If there were
       a breach causing 1.6 million customer files to be compromised, that fact could not
       be undone, mooted, or masked by waiting three weeks.

Id. The district court’s dismissal and reliance on a lack of alleged motive was affirmed by the

Ninth Circuit. Eckert v. PayPal Holdings, Inc., 831 F. App'x 366, 367 (9th Cir. 2020). See also

In re Acterna Corp. Sec. Litig., 378 F. Supp. 2d 561, 577 (D. Md. 2005) (“[T]he absence of any

allegations establishing a motive for the individual Defendants to engage in securities fraud cuts

against Plaintiffs' argument.”). Here Plaintiff does not allege that any of the Individual Defendants

sold stock in Marriott or had any other motive for making false or misleading statements. While

not dispositive, this weighs against an inference of scienter.

       Second, Defendants point out that Plaintiff’s allegations show that Marriott launched an

immediate investigation when it was alerted to suspicious inquiries. ¶ 354. This also weighs

against an inference of scienter. See Higginbotham v. Baxter Int'l, Inc., 495 F.3d 753, 758 (7th




                                                 73
         Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 74 of 80



Cir. 2007) (launching investigation after data breach “demonstrat[es] a pursuit of truth rather than

reckless indifference to the truth.”)

         Similarly, the Complaint states that Marriott reported the breach to the FBI, including “the

tools used by the hackers, the timeliness of the intrusion, and the forensic findings the Company

and/or its third-party investigators had made.” ¶ 35. Working cooperatively with law enforcement

supports an inference that the Defendants were not simultaneously perpetuating a scheme to

deceive investors. Cf. In re Bausch & Lomb, Inc. Sec. Litig., 592 F. Supp. 2d 323, 342–43

(W.D.N.Y. 2008) (no inference of scienter when company “immediately launched a massive

independent investigation” into accounting irregularities and “voluntarily reported the matter to

the SEC.”)

         Finally, Defendants point to Marriott’s repeated disclosures that it could be subject to a

cyberattack. See, e.g., ¶¶ 485, 494, 505. These disclosures informed investors that Marriott may

not be able to keep up with information, security, and privacy requirements and it was not

impervious to cyberattacks. Id. This weighs against an inference of scienter that the Individual

Defendants were intentional or severely reckless in leading investors to believe the opposite.

                  viii. The Court’s Prior Decision in the Consumer Track

         For each alleged false statement, Plaintiff states that I already held in a separate track of

this MDL that the Consumer Plaintiffs adequately pleaded under Fed. R. Civ. P. 9 "that Marriott

knew or should have known about allegedly inadequate security practices and risk of a data

breach." See, e.g., ¶ 445. Plaintiff argues that this holding should sustain its claims here. Pl. Opp.

at 16.

         In a prior Memorandum Opinion regarding Marriott’s motion to dismiss the claims filed

by the Consumer Plaintiffs, I found that the Maryland and California class representatives




                                                  74
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 75 of 80



adequately pled violations of the Maryland Consumer Protection Act and California Unfair

Competition Law Claims, respectively. In re Marriott Int'l, Inc., Customer Data Sec. Breach

Litig., 440 F. Supp. 3d at 489. These statutes protect consumers with respect to their purchase of

goods and services. I explained that Rule 9(b) required the Consumer Plaintiffs to allege the time,

place, and contents of false representations regarding their purchase of goods and services, but that

Rule 9(b)’s requirements are applied less strictly with respect to omissions. The Consumer

Plaintiffs met this requirement with respect to their claims under these statutes by alleging that

they gave their personal information to Marriott and their allegations that Marriott knew or should

have known that the personal information was not secure.

       In contrast, the pleading requirements of the PSLRA are substantially more demanding

than those of Rule 9(b), as discussed above. 7 See Section I.b. The PSLRA requires the Plaintiff to

plead specific facts to support the inference that Defendants made material representations or

omissions to investors. For the reasons discussed above, Plaintiff has failed to adequately plead

that any of the alleged statements identified in the Complaint were false or misleading. Moreover,

the PSLRA’s heightened scienter requirement was not applicable to the claims by the Consumer

Plaintiffs. And for the reasons stated above, Plaintiff here has failed to adequately plead scienter.

My analysis of a different complaint, by different plaintiffs, alleging different statutory violations,

under different standards, does not change this result.

                   ix. Holistic Assessment

       Each of the categories of allegations discussed above fails to support a strong inference of

scienter. The sum of the parts is no different. Plaintiff’s allegations based on confidential



7
 Federal Rule of Civil Procedure 9(b) states: “In alleging fraud or mistake, a party must state
with particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge,
and other conditions of a person’s mind may be alleged generally.” (emphasis added).

                                                  75
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 76 of 80



witnesses, internal cybersecurity assessments and board minutes, the PFI report and various data

security standards, and the magnitude of the breach all support an inference that Marriott’s

cybersecurity was deficient. The allegations also demonstrate that the Individual Defendants were

aware of cybersecurity risks. But the allegations also support the opposing inference that Marriott

conducted due diligence and made investments in its IT infrastructure, even if they were not the

same decisions that some of the confidential witnesses would have made. The lack of an alleged

motive, investigation into the data breach, cooperating with law enforcement, and disclosure of

the risk of a cyber-attack all support an inference of innocence. Taken together, Plaintiff fails to

allege a strong inference that Defendants acted with an intent to deceive or with severe recklessness

to the truth. Because “the facts as a whole more plausibly suggest that the defendant acted

innocently—or even negligently—rather than with intent or severe recklessness, the action must

be dismissed.” Cozzarelli v. Inspire Pharm. Inc., 549 F.3d 618, 624 (4th Cir. 2008).

           c. Loss Causation

       Defendants argue that Plaintiff fails to adequately plead the loss causation element of a

claim under Exchange Act Section 10b and Rule 10b-5. Allegations of loss causation are reviewed

for “‘sufficient specificity,’ a standard largely consonant with Fed. R. Civ. P. 9(b)’s requirement

that averments of fraud be pled with particularity.” Katyle v. Penn Nat. Gaming, Inc., 637 F.3d

462, 471 (4th Cir. 2011); see also Singer v. Reali, 883 F.3d 425, 444–45 (4th Cir. 2018). 8 This



8
  In Katyle v. Penn Nat. Gaming, the Fourth Circuit explained that in Tellabs, the Supreme Court
recognized that “‘[p]rior to the enactment of the PSLRA, the sufficiency of a complaint for securities fraud
was governed not by [the general pleading standard of] Rule 8, but by the heightened pleading standard
set forth in Rule 9(b).’” Katyle v. Penn Nat. Gaming, Inc., 637 F.3d 462, 471 n.5 (4th Cir. 2011) (quoting
Tellabs, 551 U.S. at 319). As described above, the PSLRA sets forth specific standards for pleading the
elements of misrepresentation and scienter that supersede the requirements of Rule 9(b), but it does not
address the pleading standards applicable to the remaining elements of a § 10(b) claim, “and so
presumably the pleading standard of Rule 9(b) still applies to those elements.” Id. The Fourth Circuit
recognized that uncertainty has arisen because in Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 346–47


                                                 76
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 77 of 80



“requires the pleading of ‘a sufficiently direct relationship between the plaintiff’s economic loss

and the defendant’s fraudulent conduct,’ which may be accomplished by alleging facts establishing

that the defendant’s ‘misrepresentation or omission was one substantial cause of the investment’s

decline in value.’” Singer v. Reali, 883 F.3d at 445 (quoting Katyle v. Penn Nat. Gaming, Inc.,

637 F.3d at 472).        “[T]he plaintiff must plead (1) the ‘exposure’ of the defendant’s

misrepresentation or omission, i.e., the revelation of ‘new facts suggesting [the defendant]

perpetrated a fraud on the market,’ and (2) that such exposure ‘resulted in the decline of [the

defendant’s] share price.’” Singer v. Reali, 883 F.3d at 445 (quoting Katyle v. Penn Nat. Gaming,

Inc., 637 F.3d at 43).

       Plaintiff may allege exposure for the purposes of loss causation under the “corrective

disclosure” theory, the “materialization of concealed risk” theory, or a combination of the two. Id.

“[U]nder the corrective disclosure theory, a complaint may allege that the defendant company

itself made a disclosure that ‘publicly revealed for the first time’ that the company perpetrated a

fraud on the market by way of a material misrepresentation or omission.” Id. (citing Katyle, 637

F.3d at 473). “[U]tilizing the materialization of a concealed risk theory, a complaint may allege

that news from another source revealed the company’s fraud.” Id. (citing Katyle, 637 F.3d at 477

n.10.) “‘In such a case, the plaintiffs would not need to identify a public disclosure that corrected

the previous, misleading disclosure because the news of the materialized risk would itself be the

revelation of the fraud that caused plaintiffs’ loss.’” Katyle, 637 F.3d at 477 n.10 (quoting

Teachers' Ret. Sys., 477 F.3d at 187). In Singer, the Fourth Circuit found that an “amalgam” of




(2005), the Supreme Court applied Rule 8's “a short and plain statement” pleading standard to allegations
of loss causation, but had simply assumed for argument’s sake that that standard applied. Id. Therefore,
the Fourth Circuit applies the “sufficient specificity” standard consonant with Rule 9(b) to allegations of
loss causation. See id.; Singer v. Reali, 883 F.3d 425, 444–45 (4th Cir. 2018).


                                                 77
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 78 of 80



the two theories was sufficient to plead exposure for the purposes of loss causation. Singer v.

Reali, 883 F.3d at 445.

       Under any of these theories of exposure, “the ultimate loss causation inquiry . . . is the

same: whether a ‘misstatement or omission concealed something from the market that, when

disclosed, negatively affected the value of the security.’” Id. at 446 (quoting In re Vivendi, S.A.

Sec. Litig., 838 F.3d 223, 261–62 (2d Cir. 2016)). In other words, a plaintiff must show “that the

loss caused by the alleged fraud results from the ‘relevant truth . . . leak[ing] out.’” Id. (quoting

In re Vivendi, S.A. Sec. Litig., 838 F.3d at 261; Dura Pharm., Inc. v. Broudo, 544 U.S. at 342).

       For corrective disclosures, “neither a single complete disclosure nor a fact-for-fact

disclosure of the relevant truth to the market is a necessary prerequisite to establishing loss

causation (although either may be sufficient).” Id. (quoting Katyle, 637 F.3d at 472). Instead, “the

truth may have ‘gradually emerged through a series of partial disclosures,’ with the ‘entire series

of partial disclosures [prompting] the stock price deflation.’” Id. (quoting (quoting Katyle, 637

F.3d at 472) (alterations in original). The disclosure or series of disclosures “‘need not precisely

identify the misrepresentation or omission’ about which the plaintiff complains, but ‘must reveal

to the market in some sense the fraudulent nature of” such misrepresentation or omission, and

‘must at least relate back to the misrepresentation [or omission] and not to some other negative

information about the company.’” Id. (quoting Katyle, 637 F.3d at 473) (alterations in original).

       Here Plaintiff alleges that Marriott’s November 30, 2018 announcement of the data breach

was a “corrective disclosure and/or revelation of a previously concealed, materialized risk” that

caused Marriott’s share price to drop by $6.81 from a close of $121.84 per share on November 29,

2018 to $115.03 per share on November 30, 2018, and that this caused Plaintiff and other class

members economic losses. ¶¶ 635–43. But for the reasons discussed above, Plaintiff has failed to




                                                 78
       Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 79 of 80



allege that Defendants made any material false statements or omissions. Therefore, the disclosure

of the data breach necessarily did not correct or reveal a previous misstatement or omission. In

other words, with no misrepresentation or omission, Plaintiff cannot show that its alleged losses

“relate back to [a] misrepresentation and not to some other negative information about the

company.” Katyle v. Penn Nat. Gaming, Inc., 637 F.3d at 473. Thus, Plaintiff fails to allege loss

causation.

 II.   Secondary Liability Under Exchange Act Section 20(a)

       In the second count of the Complaint, Plaintiff alleges secondary liability under Exchange

Act Section 20(a). ¶¶ 664–72. Section 20(a) states:

       Every person who directly or indirectly, controls any person liable under any
       provision of this chapter or of any rule or regulation thereunder shall also be liable
       jointly and severally with and to the same extent as such controlled person to any
       person to whom such controlled person is liable . . . unless the controlling person
       acted in good faith and did not directly or indirectly induce the act or acts
       constituting the violation or cause of action.

15 U.S.C. § 78t(a). “A ‘claim for controlling person liability under section 20(a) must be based

upon a primary violation of the securities laws.’” Lerner v. Nw. Biotherapeutics, 273 F. Supp. 3d

at 596 (quoting Svezzese v. Duratek, Inc., 67 Fed. Appx. 169, 174 (4th Cir. 2003)). Here the

alleged predicate violations for Section 20(a) liability are the alleged violations of Exchange Act

Section 10b and Rule 10b-5 discussed above. ¶ 666. Because Plaintiff fails to state a claim under

Exchange Act Section 10b and Rule 10b-5, its claim under Exchange Act 20(a) fails as well.

III.   Dismissal with Prejudice

       For the reasons stated above, Plaintiff’s claims are dismissed. This dismissal is with

prejudice. “‘The determination whether to dismiss with or without prejudice under Rule 12(b)(6)

is within the discretion of the district court.’” Weigel v. Maryland, 950 F. Supp. 2d 811, 825–26

(D. Md. 2013) (quoting 180S, Inc. v. Gordini U.S.A., Inc., 602 F. Supp. 2d 635, 638–39 (D. Md.



                                                79
      Case 8:19-md-02879-PWG Document 809 Filed 06/11/21 Page 80 of 80



2009)). Generally, when there has been no opportunity to amend, the dismissal should be without

prejudice and the plaintiff granted an opportunity to amend. See Adams v. Sw. Va. Reg'l Jail Auth.,

524 F. App'x 899, 900 (4th Cir. 2013) (“Where no opportunity is given to amend the complaint,

the dismissal should generally be without prejudice.”). Here Plaintiff has already amended three

times. See ECF Nos. 401 (first amended complaint), 440 (second amended complaint), 609 (third

amended complaint). This includes two amendments after Plaintiff had notice of the Defendants’

arguments for dismissal. See ECF No. 414 (Defendants’ pre-motion letter explaining arguments

for dismissal). The current complaint spans 674 paragraphs over 317 pages with an additional 211

pages of exhibits. Further amendment would be futile and the claims are dismissed with prejudice.

                                         CONCLUSION

       In sum, Defendant’s motion to dismiss is granted. Plaintiff has failed to allege a material

misrepresentation or omission, a strong inference of scienter, and loss causation. For each of these

reasons, the Complaint must be dismissed. Because Plaintiff has already amended its Complaint

three times, further amendment would be futile and this dismissal is with prejudice. A separate

Order follows.



  June 11, 2021                                                      /S/
Date                                                         Paul W. Grimm
                                                             United States District Judge




                                                80
